Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 1 of 23




                 EXHIBIT D
                                                  Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 2 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                       FTC Exhibit List


  Trial Exhibit No.   Exhibit No.      Date                        Description                           Bates - Begin          Bates - End         Author(s)        Producing Party +     Sponsoring Witnesses
      CX0101           CX0101       7/26/2018         Figure 2 of Donaldson Rebuttal Report               CX0101-001            CX0101-001                                 FTC                Richard Donaldson
                                                    Summary Exhibit: Summary of Contract and
      CX0102           CX0102           NA                                                                CX0102-001            CX0102-035                                 FTC                   Carl Shapiro
                                                         Contract Licensing Agreements
                                                 Summary Exhibit: Revenues and WCDMA units
      CX0103           CX0103           NA           sold under WCDMA and CDMA license                    CX0103-001            CX0103-009                                 FTC                   Carl Shapiro
                                                agreements signed between OEMs and Qualcomm
                                               Summary Exhibit: Component Supply Agreements                                                                                                  Carl Shapiro, Richard
      CX0104           CX0104           NA                                                                CX0104-001            CX0104-002                                 FTC
                                                  between Qualcomm and Select OEMs/ODMs                                                                                                           Donaldson
                                               Summary Exhibit: Qualcomm and VIA CDMA units
      CX0105           CX0105            NA      sold under CDMA license agreements between               CX0105-001            CX0105-002                                 FTC                   Carl Shapiro
                                                               OEMs and Qualcomm
                                                Email from Mark Savoy to Tony Blevins, Mei Zhu,
                                                 Hank Robinson, et al. re: Apple RFQ response
                                                                                                                                                                                           Tony Blevins; Qualcomm
      CX0507           CX0507        9/11/2006 w/Attach: FORM-StdSubscrLicAgmt-WCDMA(8-08-             AAPL-FTC-00011519     AAPL-FTC-00011575      Mark Savoy            Apple
                                                                                                                                                                                                 Executives
                                                     06)1.pdf, Apple - Third Party Paper and
                                                         Letter1 pdf Apple Final.doc1.doc
                                                   Email from Bruce Sewell to Steve Altman re:
      CX0516           CX0516         2/9/2010                                                         AAPL-FTC-00053777     AAPL-FTC-00053777     Bruce Sewell           Apple                  Steve Altman
                                                                    checking in
                                                  Email from Saku Hieta to Jeffrey Williams and
                                                Tony Blevins re: new proposal w/Attach:                                                                                                      Tony Blevins, Jeffrey
      CX0522           CX0522       10/31/2010                                                         AAPL-FTC-00077229     AAPL-FTC-00077262      Saku Hieta            Apple
                                               Commercial Update 10-31 pdf,            Commercial                                                                                        Williams; Steven Mollenkopf
                                                                 Update 10.31.key
                                                Email from Michael Miramontes to David Tom re:
                                               checking in w/Attach:         -Apple TA 2011-1-19                                                     Michael                               Jeffrey Williams, Steven
      CX0526           CX0526        1/25/2011                                                         AAPL-FTC-00107137     AAPL-FTC-00107151                            Apple
                                                      v2 DBT.docx,            Deal elements                                                         Miramontes                                    Mollenkopf
                                                              External(012111)vc.pdf
                                                 Email from Tony Blevins to Jeffrey Williams and                                                                                            Jeffrey Williams; Tony
      CX0531           CX0531        1/29/2013                                                         AAPL-FTC-00081011     AAPL-FTC-00081011     Tony Blevins           Apple
                                                  Aaron Schafer re: communication to Hermann                                                                                                Blevins Aaron Schafer
                                                                                                                                                                                            Jeffrey Williams; Tony
      CX0534           CX0534       4/24/2014           Apple Presentation:                            AAPL-FTC-00128661     AAPL-FTC-00128665                            Apple
                                                                                                                                                                                            Blevins Aaron Schafer
                                                  Email from Aaron Schafer to Robinder Virk re:
      CX0557           CX0557        8/3/2012                                                          AAPL-FTC-00035230     AAPL-FTC-00035231    Aaron Schafer           Apple                 Aaron Schafer
                                                                    summary - keynote
                                                 Email from Tony Blevins to Jeffrey Williams and
                                                                                                                                                                                            Jeffrey Williams; Tony
      CX0560           CX0560        9/11/2012  Aaron Schafer re: fwd: IMC - summary w/Attach:         AAPL-FTC-00010253     AAPL-FTC-00010256     Tony Blevins           Apple
                                                                                                                                                                                            Blevins, Aaron Schafer
                                                              IMC Exec Brief 9.11.12
                                                Email from Tony Blevins to Isabel Mahe, Stephan
      CX0578           CX0578        2/24/2014    Schell, Jeffrey Williams, et al. re: 2nd cellular    AAPL-FTC-00128420     AAPL-FTC-00128422     Tony Blevins           Apple          Tony Blevins, Jeffrey Williams
                                                                 supplier in 2015?
                                                 Email from Jeffrey Williams to Tony Blevins re:
      CX0582           CX0582        5/31/2014                                                         AAPL-FTC-00005038     AAPL-FTC-00005039    Jeffrey Williams        Apple          Tony Blevins, Jeffrey Williams
                                                            Qualcomm/update (05/31)
                                                 Email from Tony Blevins to Jeffrey Williams re:
                                                  fwd: QCOM pricing targets w/Attach
      CX0597           CX0597        12/2/2013                                                         AAPL-FTC-00077423     AAPL-FTC-00077440     Tony Blevins           Apple          Tony Blevins; Jeffrey Williams
                                                  2016 RFP LTE modem points to consider.pdf,
                                                        QMtg Summary 2013-10-30 rl key
                                                  Email from Jeffrey Williams to David Tom, Kim
      CX0599           CX0599         8/5/2010  Cooper, and Tony Blevins re: fwd: 3G royalty for       AAPL-FTC-00061199     AAPL-FTC-00061200    Jeffrey Williams        Apple          Tony Blevins; Jeffrey Williams
                                                                        iPad
                                                 Email from Robinder Virk to Achim Pantfoerder,
                                                  Aaron Schafer, Aon Mujtaba, et al. re: cellular                                                                                        Tony Blevins, Aaron Schafer;
      CX0601           CX0601        8/15/2012 chipset options for 2014 - notes w/Attach: Cellular     AAPL-FTC-00080046     AAPL-FTC-00080066     Robinder Virk          Apple            Stephan Schell; Matthias
                                                Chipset Vendor and Program Alignment 080712                                                                                                  Sauer; Isabel Mahe
                                                                       v3.pdf
                                                Email from Jeffrey Williams to Marvin Blecker re:
      CX0617           CX0617         1/4/2007                                                         AAPL-FTC-00126863     AAPL-FTC-00126864    Jeffrey Williams        Apple                 Jeffrey Williams
                                                                  our discussion
      CX0621           CX0621        9/27/2010      Email from Jeffrey Williams re: Qualcomm           AAPL-FTC-00075750     AAPL-FTC-00075750    Jeffrey Williams        Apple                 Jeffrey Williams
                                                Email from Jeffrey Williams re: division meeting,
      CX0632           CX0632        8/25/2010                                                         AAPL-FTC-00075738     AAPL-FTC-00075749    Jeffrey Williams        Apple                 Jeffrey Williams
                                                                    stuff - 4/21
                                                Email from Jeffrey Williams to Steven Mollenkopf                                                                                           Jeffrey Williams, Steven
      CX0638           CX0638         5/9/2012                                                         AAPL-FTC-00078886     AAPL-FTC-00078886    Jeffrey Williams        Apple
                                                                  re: San Diego                                                                                                            Mollenkopf Tony Blevins
                                               Email from Isabel Mahe to Aon Mujtaba, Jason Shi,
                                                                                                                                                                                            Tony Blevins, Jeffrey
      CX0652           CX0652        2/24/2014     and Arun Mathias re: 2nd cellular supplier in      APL-QC-FTC_01562169   APL-QC-FTC_01562172    Isabel Mahe            Apple
                                                                                                                                                                                          Williams; Stephan Schell;
                                                                       2015?
                                                  Email from Christopher Renner to BJ Watrous,
                                               Steven Holtzman, Sarita Venkat, et al. re: fwd: FTC
                                                                                                                                                    Christopher
      CX0678           CX0678       12/13/2016 file no. 141-0199 w/Attach: Apple QC Submission        APL-QC-FTC_34550449   APL-QC-FTC_34550462                           Apple          BJ Watrous; Jeffrey Williams
                                                                                                                                                     Renner
                                                     FRAND 12.12.16.pdf, Specification5 (as
                                                                   modified).xlsx




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                Page 1 of 22
                                                      Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 3 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                               FTC Exhibit List


  Trial Exhibit No.     Exhibit No.        Date                         Description                               Bates - Begin              Bates - End           Author(s)        Producing Party +     Sponsoring Witnesses
                                                         Email from Dan Lenoski to Isabel Mahe re:
      CX0696              CX0696         9/17/2013                                                            APL-QC-FTC_07877224        APL-QC-FTC_07877226      Dan Lenoski            Apple                  Isabel Mahe
                                                                        alternative BB's
                                                       Email from Tony Blevins to Isabel Mahe re: SW
      CX0724              CX0724         2/20/2014                                                            APL-QC-FTC_17910720        APL-QC-FTC_17910722      Tony Blevins           Apple          Tony Blevins; Aaron Schafer;
                                                                           readiness
                                                       Email from Stephan Schell to Robert Mansfield,
                                                                                                                                                                                                        BJ Watrous, Jeffrey Williams;
                                                      Culbert Michael, John Srouji, et al. re: long-term
      CX0754              CX0754         12/14/2012                                                           APL-QC-FTC_23942855        APL-QC-FTC_23942870     Stephan Schell          Apple             Stephan Schell; Robert
                                                         wireless kick-off: slides and notes w/Attach:
                                                                                                                                                                                                                Mansfield;
                                                            LongTerm kickoff 20121212.key.pdf
                                                      Email from Matthias Sauer to Gerhard Martin re:                                                                                                      Matthias Sauer; Aaron
      CX0850             QX1539          2/13/2013                                                            APL-QC-FTC_11695385        APL-QC-FTC_11695386     Matthias Sauer          Apple
                                                             data only investigation/6255 status                                                                                                          Schafer Stephan Schell
                                                      Framework Agreement between Nokia and Apple
      CX0851              PX180          5/23/2017                                                            APL-QC-FTC_22481550        APL-QC-FTC_22481706                             Apple              BJ Watrous; WiliamsJ
                                                                   (Effective May 23 2017)
                                                        Email from Isabel Mahe to Stephan Schell re:                                                                                                    Isabel Mahe; Jeffrey Williams;
      CX0852           PX350_Mahe        1/25/2013                                                            APL-QC-FTC_12122764        APL-QC-FTC_12122765      Isabel Mahe            Apple
                                                                               MC?                                                                                                                              Stephan Schell
                                                       Email from Tony Blevins to Isabel Mahe re: SW                                                                                                     Isabel Mahe; Aaron Schafer;
      CX0853           PX357_Mahe        2/20/2014                                                            APL-QC-FTC_07878280        APL-QC-FTC_07878281      Tony Blevins           Apple
                                                                           readiness                                                                                                                             Tony Blevins
                                                      Email from Isabel Mahe to Tony Blevins, Stephan                                                                                                   Isabel Mahe; Jeffrey Williams;
      CX0854           PX358_Mahe        2/22/2014      Schell and Jeffrey Williams re: 2nd cellular           AAPL-FTC-00075234          AAPL-FTC-00075236       Isabel Mahe            Apple          Stephan Schell; Tony Blevins;
                                                                     supplier in 2015?                                                                                                                          Aaron Schafer

      CX0855              PX540          2/24/2014          Apple Presentation:                                AAPL-FTC-00108170          AAPL-FTC-00108211                              Apple          Aaron Schafer; Tony Blevins
                                                       Email from Tony Blevins to Jeffrey Williams re:
      CX0856              PX689          9/10/2014                                                             AAPL-FTC-00073946          AAPL-FTC-00073947       Tony Blevins           Apple          Tony Blevins; Jeffrey Williams
                                                                    QCOM/Mollenkopf
                                                                                                                                                                                                           Cristiano Amon; Aaron
                                                         Email from Tony Blevins to Jeff Risher, BJ
      CX0857              PX691          4/10/2014                                                             AAPL-FTC-00066122          AAPL-FTC-00066124       Tony Blevins           Apple            Schafer; Tony Blevins; BJ
                                                         Watrous, David Tom, et al. re: fwd:
                                                                                                                                                                                                                  Watrous
                                                    Email from Tony Blevins to KhanS re: fwd:      /
      CX0858              PX693          12/11/2015                                                            AAPL-FTC-00153047          AAPL-FTC-00153049       Tony Blevins           Apple          Tony Blevins; Aaron Schafer
                                                                QC chipset cost savings
                                                       Global Patent License Agreement between
      CX0859             QX1377          12/19/2015                                                             APL-QC_00451103            APL-QC_00451155                               Apple              BJ Watrous; WiliamsJ
                                                      Ericsson and Apple (Effective Dec. 19, 2015)
                                                     Apple Presentation:
      CX0860             QX1384          10/16/2012                                                            AAPL-FTC-00131936          AAPL-FTC-00131944       Boris Teksler          Apple          Jeffrey Williams; BJ Watrous
                         Williams
                                                        Email from Jeffrey Williams re: Call with Paul
      CX0861            Qualcomm         1/11/2011                                                            APL-QC-FTC_08272303        APL-QC-FTC_08272304     Jeffrey Williams        Apple                 Jeffrey Williams
                                                                           Jacobs
                        Exhibit 42
                                                       Email from Eric Reifschneider to Xuxin Cheng,
                                                                                                                                                                       Eric                               Eric Reifschneider, Jason
      CX1000              CX1000          5/8/2013     Jeffrey Altman, Robert (Xiaopeng) An, et al. re:       FTC-HUAWEI-0001208         FTC-HUAWEI-0001211                              Huawei
                                                                                                                                                                  Reifschneider                           Ding, Nancy (Nanfun) Yu
                                                       Email from Xuxin Cheng to Eric Reifschneider,
                                                                                                                                                                                                          Eric Reifschneider, Jason
      CX1004              CX1004          3/5/2014     Jason Ding, Nancy (Nanfun) Yu, et al. re: new          FTC-HUAWEI-0001259         FTC-HUAWEI-0001269       Xuxin Cheng            Huawei
                                                                                                                                                                                                          Ding, Nancy (Nanfun) Yu
                                                              confidential Qualcomm proposal
      CX1009              CX1009         1/20/2009                                                            FTC-HUAWEI-0002096         FTC-HUAWEI-0002121                              Huawei              Nancy (Nanfun) Yu
                                                     Email from Xuxin Cheng to Fabian Gonell, Liren
                                                      Chen, Robert (Xiaopeng) An, et al. re: QC-HW                                                                                                       Fabian Gonell, Liren Chen,
      CX1061              CX1061          2/17/2017                                                      HUAWEI-QUALCOMM-00021780     HUAWEI-QUALCOMM-00021788    Xuxin Cheng            Huawei
                                                       discussions w/Attach: mime htm, 2017-02-17                                                                                                           Nancy (Nanfun) Yu
                                                               Request for renegotiation pdf
                                                      Email from Fabian Gonell to Michael Jian, Kun
                                                    Qian, Gaoerwei, et al. re: letter from Fabian Gonell
                                                       w/Attach: 2017-10-23 QC Letter to HiSilicon
      CX1075              CX1075         10/23/2017                                                      HUAWEI-QUALCOMM-00003831     HUAWEI-QUALCOMM-00005207   Fabian Gonell           Huawei          Fabian Gonell, Alex Rogers
                                                         enclosing patent list draft agreement and
                                                        framework-final.pdf,

                                                       Email from Jonathan Weiser to Nancy (Nanfun)                                                                 Jonathan                             Nancy (Nanfun) Yu, Liren
      CX1079              CX1079         7/14/2016                                                         HUAWEI-QUALCOMM-00007584   HUAWEI-QUALCOMM-00007586                           Huawei
                                                          Yu Michael Chen Luochenli, et al. re:                                                                      Weiser                                Chen Fabian Gonell
                        Ding Apple                       Huawei Presentation:                                                                                                                           Fabian Gonell; Alex Rogers;
      CX1099                             3/29/2017                                                         HUAWEI-QUALCOMM-00193824   HUAWEI-QUALCOMM-00193827                           Huawei
                         Exhibit 8                                                                                                                                                                              Jason Ding
                                                       Email from Eric Reifschneider to Xuxin Cheng,
                                                                                                                                                                       Eric                               Nancy (Nanfun) Yu; Eric
      CX1100             QX2303           5/8/2013     Jeffrey Altman, Robert (Xiaopeng) An, et al. re:       FTC-HUAWEI-0001208         FTC-HUAWEI-0001211                              Huawei
                                                                                                                                                                  Reifschneider                               Reifschneider
                                                      Email from Xuxin Cheng to Fabian Gonell, Jeffrey
                                                                                                                                                                                                         Nancy (Nanfun) Yu; Fabian
                      Yu Apple Exhibit                Altman, Liren Chen, et al. re:
      CX1101                             6/24/2016                                                         HUAWEI-QUALCOMM-00012571   HUAWEI-QUALCOMM-00012573    Xuxin Cheng            Huawei          Gonell; Alex Rogers; Liren
                             2
                                                                                                                                                                                                                    Chen
                                                         Email from Hang Tan to Asha Keddy, David
                                                        Ginsberg, June Thanasophon, et al. re: 5GxG
      CX1529              CX1529         5/18/2015                                                              86600DOC097253             86600DOC097268           Hang Tan              Intel                  Asha Keddy
                                                       small team mtg: rvw core part mock up of MCM
                                                                        presentation




5:17-cv-0220-LHK-NMC                                  "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                           Page 2 of 22
                                                      Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 4 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                           FTC Exhibit List


  Trial Exhibit No.    Exhibit No.         Date                        Description                            Bates - Begin         Bates - End         Author(s)      Producing Party +    Sponsoring Witnesses
                                                    Email from Anthony Lin to Brian Krzanich, Stacy
                                                    Smith, Wendell Brooks, et al. re: Vine pre-sign -
      CX1598             CX1598         7/28/2015 executive office approval requested by 7/29 please      INTEL-QCOM000420594   INTEL-QCOM000420607    Anthony Lin           Intel                Aicha Evans
                                                   w/Attach: Vine Executive Office Approval Materials
                                                                   72815 vFinal pptx
                                                     Email from Stefan Wolff to Hermann Eul, Kevin
      CX1599             CX1599         10/31/2014    Constantine, Allon Stabinsky, et al. re: Apple      INTEL-QCOM000573550   INTEL-QCOM000573553    Stefan Wolff          Intel                Aicha Evans
                                                                  Modem Win Design

                                                        Email from Chris Siems to Aicha Evans, Jaklin
                                                          Jones, and Chris Siems re: MWC briefing
                                                                     documents w/Attach:
                                                     ATT_Briefing_MWC2013_Tue_Feb_26_12pm pdf;
      CX1601             CX1601         2/22/2013                Verizon_Briefing_MWC2013                 INTEL-QCOM000118289   INTEL-QCOM000118307    Chris Siems           Intel                Aicha Evans
                                                                  _Mon_Feb_25_4pm pdf;
                                                     KT_Briefing_MWC2013_Wed_Feb_27_11am pdf;
                                                      Inside_Secure_Briefing_Tue_Feb_26_12pm.pdf;
                                                     Apple_Briefing_MWC2013_Tue_Feb_26_4pm pdf

                                                   Email from Stefan Wolff to Hermann Eul and Aicha
      CX1602             CX1602         3/23/2012                                                         INTEL-QCOM001003290   INTEL-QCOM001003290    Stefan Wolff          Intel                Aicha Evans
                                                                Evans re: Apple feedback
                                                   Email from Kevin Constantine to Gerhard Schmidt,
                                                                                                                                                         Kevin
      CX1603             CX1603          10/3/2012   Tomasz Wener, Thomas Lueftner, et al. re: ICE        INTEL-QCOM001733382   INTEL-QCOM001733383                          Intel                Aicha Evans
                                                                                                                                                       Constantine
                                                                 update and next steps
                                                      Email from Thomas Lueftner to Hermann Eul,
                                                           Stefan Wolff, Aicha Evans, et al. re:
                                                    XMM6360/7160 OPR report - WW1249 w/Attach:                                                           Thomas
      CX1604             CX1604         12/12/2012                                                        INTEL-QCOM002375141   INTEL-QCOM002375216                          Intel                Aicha Evans
                                                                          Multi-                                                                         Lueftner
                                                   Comm_OPR_Report_XMM6360_7160_ww1249.pp
                                                                            tx
                                                       Email from Shelagh Glaser to Aicha Evans,
                                                       Samuel Spangler, David Weigand, et al. re:
      CX1606             CX1606          3/17/2015 wireless BOD whitepaper+ financial one-pager as        INTEL-QCOM007900028   INTEL-QCOM007900057   Shelagh Glaser         Intel                Aicha Evans
                                                       of May 7th w/Attach: M 05-18-10 BOD Ex I
                                                   Wireless.ppt; M 05-18-10 BOD Ex J Feldberg.pptx
                                                     Email from Kevin Constantine to Thomas Lueftner,
                       Constantine                                                                                                                       Kevin
      CX1607                            10/9/2012      Stefan Wolff, Aicha Evans, et al. re: [ICE] LTE    INTEL-QCOM005462792   INTEL-QCOM005462796                          Intel                Aicha Evans
                      Apple Exhibit 1                                                                                                                  Constantine
                                                                  weekly report - WW39
                                                       Email from Kevin Constantine to Aicha Evans,
                       Constantine                                                                                                                       Kevin
      CX1608                             2/2/2013       'WPRD-Staff,' Stefan Wolff, et al. re: Karoo -    INTEL-QCOM001660866   INTEL-QCOM001660867                          Intel                Aicha Evans
                      Apple Exhibit 2                                                                                                                  Constantine
                                                                         heads up
                       Wolff Apple                    Email from Stefan Wolff to Kevin Constantine re:
      CX1609                            11/1/2014                                                         INTEL-QCOM000573628   INTEL-QCOM000573632    Stefan Wolff          Intel          Stefan Wolff Aicha Evans
                        Exhibit 1                                Apple Modem Design Win
                                                                                                                                                       MCG Market
                       Wolff Apple                   Intel Presentation: Gamma Force - "Future of Slim
      CX1610                            8/12/2014                                                         INTEL-QCOM000588723   INTEL-QCOM000588745   Model Forecast         Intel                Stefan Wolff
                        Exhibit 3                             Modem- Integrated or Discrete?"
                                                                                                                                                         Team
                       Wolff Apple
      CX1611                            4/20/2010         Infineon Presentation: Project Mountain         INTEL-QCOM005179948   INTEL-QCOM005180050    Stefan Wolff          Intel                Stefan Wolff
                        Exhibit 5
                                                      VIA Presentation: VIA Telecom LTE/DO support
      CX1770             CX1770          04/??/09                                                          VIA-QCOM000617467     VIA-QCOM000617492                           VIA                   Mark Davis
                                                                issue Executive Summary
      CX1771             CX1771          11/??/08       VIA Presentation: VIA Telecom Presentation         VIA-QCOM000638768     VIA-QCOM000638855                           VIA                   Mark Davis
                                                     Email from Ker Zhang to Annie Leong re: w/Attach:
      CX1774             CX1774         8/27/2014    1B_CarrierReqts9.ppt, 1C_legalenvironment.pptx,       VIA-QCOM000704080     VIA-QCOM000704126      Zhang Ker            VIA                   Mark Davis
                                                              1A_Workshop for Annie v2.pptx
                                                      Email from John Sun to Mark Davis, Ker Zhang,
      CX1775             CX1775         12/11/2012                                                         VIA-QCOM000705806     VIA-QCOM000705807      John Sun             VIA                   Mark Davis
                                                               Stanley Wei et al. re: follow-up
                                                      Email from Mark Davis to Ker Zhang re: patents/
      CX1785             CX1785         8/11/2014                                                          VIA-QCOM000564628     VIA-QCOM000564628     Mark Davis            VIA                   Mark Davis
                                                                           Intel
                                                      Amendment to ASIC Patent License Agreement                                                                                                Derek Aberle; Eric
      CX1800             CX1800         3/31/2015    between Qualcomm and LSI Logic (Effective Mar.        VIA-QCOM000537755     VIA-QCOM000537756                           VIA            Reifschneider; Qualcomm
                                                                         31 2015)                                                                                                                  Executives
                                                      Email from Mark Davis to Ewa Gawora, Douglas
                                                       Martel, Brahm Parasher, et al. re: MDG - list of
                                                                                                                                                                                           Mark Davis; Marvin Blecker;
      CX1801              QX67           9/8/2014          questions and updated ppt w/Attach:             VIA-QCOM000115035     VIA-QCOM000115043     Mark Davis            VIA
                                                                                                                                                                                                 Derek Aberle
                                                         20140910_MDG_ VIATelecom_v4.pptx;
                                                              VIATelecom unused slides pptx
      CX2005             CX2005         6/26/2015             Motorola Presentation: Chipsets             MOTO-QUAL-01601575    MOTO-QUAL-01601575                         Motorola             Todd Madderom




5:17-cv-0220-LHK-NMC                                  "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                            Page 3 of 22
                                                     Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 5 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                                FTC Exhibit List


  Trial Exhibit No.     Exhibit No.       Date                         Description                                 Bates - Begin                       Bates - End                Author(s)      Producing Party +     Sponsoring Witnesses
                                                     Email from Darrell Zunigha to Todd Madderom,
                                                     Matt Brown, Kristen Yang, et al. re:
      CX2017             CX2017        5/29/2015                                                              MOTO-QUAL-01197192                 MOTO-QUAL-01197200             Darrell Zuniga       Motorola              Todd Madderom



      CX2018             CX2018         6/5/2015         MBG Procurement Weekly Summary                       MOTO-QUAL-01933599                 MOTO-QUAL-01933608                                  Motorola              Todd Madderom
                                                  Email from Todd Madderom to Christian Eigen, Ira
                                                    Blumberg, Paul Pitarra, et al. re: potential slides
      CX2060             CX2060        10/21/2016                                                           MOTO-QUALSUB-00149570              MOTO-QUALSUB-00149571            Todd Madderom        Motorola        Ira Blumberg, Todd Madderom
                                                  for Qualcomm discussion w/Attach: QTL Briefing --
                                                                       Rev 1.pptx
                                                    Email from Rich Lockwood to LV Hui, Sara Shi,
      CX2065             CX2065        11/11/2016      and Todd Madderom re: MBG 2017 price                 MOTO-QUALSUB-00181526              MOTO-QUALSUB-00181526            Rich Lockwood        Motorola              Todd Madderom
                                                        configuration summary Nov 9 2016.pdf
                                                       Email from Yang Chu to Wenhui Chen, Ira
      CX2079             CX2079        12/20/2013                                                          LENOVO-QUALSUB-00013373            LENOVO-QUALSUB-00013380             Yang Chu           Motorola               Ira Blumberg
                                                   Blumberg, Kathryn Tsirigotis, et al. re: alternative
                                                    Email from Louise Roberts to Christian Eigen,
                                                                                                                                                                                                                           Ira Blumberg Eric
      CX2093             CX2093        12/17/2015 Sanjay Vanjani, David Kenzer, et al. re:                  MOTO-QUALSUB-01102003              MOTO-QUALSUB-01102005            Louise Roberts       Motorola
                                                                                                                                                                                                                     Reifschneider Cristiano Amon

                                                    Email from Liu Jun to Jay Clemens, Wenhui Chen,
                      Blumberg Apple
      CX2120                           11/16/2013     Kathryn Tsirigotis, et al. re: Qualcomm matter       LENOVO-QUALSUB-00013080            LENOVO-QUALSUB-00013082              Liu Jun           Motorola               Ira Blumberg
                         Exhibit 1
                                                            ATTORNEY CLIENT PRIVILEGED
                      Blumberg Apple
      CX2121                           4/25/2015         Lenovo Presentation: Qualcomm Update                 MOTO-QUAL-01830543                 MOTO-QUAL-01830543                                  Motorola               Ira Blumberg
                         Exhibit 4
                      Blumberg Apple                Meeting Notes from Qualcomm/Lenovo meeting on
      CX2122                           8/20/2015                                                              MOTO-QUAL-01935722                 MOTO-QUAL-01935723                                  Motorola               Ira Blumberg
                         Exhibit 5                                   June 23 2015
                      Madderom Apple                  Motorola Presentation:
      CX2123                            ??/??/15                                                            MOTO-QUALSUB-00179713              MOTO-QUALSUB-00179713                                 Motorola              Todd Madderom
                         Exhibit 1
                      Madderom Apple                    Motorola Presentation: Qualcomm Strategy
      CX2124                           8/15/2017                                                       MOTO-QUALSUB-01191737                   MOTO-QUALSUB-01191737                                 Motorola              Todd Madderom
                         Exhibit 2                                  'Moonshot' Model
                      Madderom Apple                 Email from Todd Madderom to Hui Lv re: Chipset
      CX2125                           5/18/2016                                                       MOTO-QUALSUB-01147200                   MOTO-QUALSUB-01147200            Todd Madderom        Motorola              Todd Madderom
                         Exhibit 3                                        Weekly
                                                     Email from Todd Madderom to LV Hui re: QCOM
                      Madderom Apple
      CX2126                           4/25/2016     strategic proposal executive summary w/Attach:    MOTO-QUALSUB-00176855                   MOTO-QUALSUB-00176857            Todd Madderom        Motorola              Todd Madderom
                         Exhibit 5
                                                                   Strategic Funds.pptx
      CX2167             QX2460        12/9/2014        Motorola Presentation: Qualcomm Strategy         MOTO-QUAL-01322848                      MOTO-QUAL-01322863                                  Motorola              Todd Madderom
                                                       Email from Todd Madderom to Hui Lv, Janet
      CX2168             QX2465         5/8/2015    Robinson, and Yang Chu re: some slides w/Attach:     MOTO-QUAL-01320237                      MOTO-QUAL-01320238             Todd Madderom        Motorola              Todd Madderom
                                                             Chipset Strategy - May 2015 pptx
                                                        Report on Results of Third Negotiation
     CX2564A             CX2564A       4/30/2008                                                     SFT-0036165_Official Translation        SFT-0036167_Official Translation                        Samsung                  Injung Lee
                                                                         (Official Translation)
                                                                                                                                                                                PARK, Seung-
                                                      Report on Results of Seventh Negotiation                                                                                   Geon; Injung
     CX2568A             CX2568A       8/29/2008                                                          SFT-0036177_Official Translation   SFT-0036179_Official Translation                        Samsung                  Injung Lee
                                                                                                                                                                                Lee; LEE Jae-
                                                                                                                                                                                   Chang
                                                    Email from Cheolwoo Ahn to K.H. Lee re: fwd:
      CX2587             CX2587        3/19/2008                                                              SFT-0036383                       SFT-0036385               Cheolwoo Ahn               Samsung           Derek Aberle; Injung Lee
                                                                  March 4th meeting
                                                   Email from John Kalkman to Richard Yeh, Seth
      CX2608             CX2608         3/27/2012 Bernsen, and Akshay Agrawl re: DragonFly project            SFT-0908806                       SFT-0908808               John Kalkman               Samsung                John Kalkman
                                                                 (modem) update fyi.
      CX2609             CX2609          1/9/2013       Rio - CES Executive Meeting Minutes                   SFT-17832129                      SFT-17832130                                         Samsung                John Kalkman
                                                    Email from Sehwoong Jeong to Yiwan Wong,
                                                  Richard Yeh, John Kalkman, et al. re: Dell meeting                                                                        Sehwoong
      CX2611             CX2611        12/11/2011                                                             SFT-17847579                      SFT-17847583                                         Samsung                John Kalkman
                                                  executive summary - w/ Steve Lalla VP/GM mobile                                                                             Jeong
                                                                       products
                                                    Efforts toward supplier diversification for high-
     CX2619A             CX2619A        8/20/2010                                                     SFT-0014204 _Official Translation SFT-0014230 _Official Translatipn                            Samsung               Alex Hojin Kang
                                                                  reliance materials
                                                    Current Status of Efforts Toward
     CX2621A             CX2621A       10/14/2011                                                     SFT-0007335_Official Translation SFT-0007347_Official Translation                              Samsung          Andrew Hong, Yooseok Kim
                                                      Email from Andrew Hong to Yooseok Kim, You
                                                       Ree Kim, and Andrew Hong re:
      CX2624             CX2624        12/13/2013                                                                  SFT-0013063                        SFT-0013106                Andrew Hong         Samsung                Yooseok Kim

                                                       Joint Venture Agreement Draft between NTT
                                                         Docomo, Fujitsu Limited, Samsung, NEC
      CX2628             CX2628         12/??/11                                                                   SFT-0036341                        SFT-0036382                                    Samsung                Andrew Hong;
                                                           Corporation, Panasonic, and Fujitsu
                                                                      Semiconductor
     CX2639A             CX2639A       6/11/2015                  Affidavit of Injung Lee                 SFT-0003734_Official Translation   SFT-0003737_Official Translation     Injung Lee         Samsung                  Injung Lee




5:17-cv-0220-LHK-NMC                                 "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                                        Page 4 of 22
Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 6 of 23
Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 7 of 23
                                                  Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 8 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                           FTC Exhibit List


  Trial Exhibit No.   Exhibit No.      Date                          Description                             Bates - Begin         Bates - End        Author(s)      Producing Party +      Sponsoring Witnesses

                                                   Email from Gaby Boy to Eric Reifschneider re:
                                                 powerpoint w/Attach: QTL_ P Effect Conf_032615
                                                    (no links, no notes).pptx, PLI IP Monetization
                                                  Conference Slides - final pptx, ER Presentation -
                                                                                                                                                                                         Derek Aberle, Fabian Gonell,
      CX5173           CX5173       2/19/2016       Bay Area Inventor Conference 12-4-13.pptx,            Q2017MDL1_02802612   Q2017MDL1_02802617     Gaby Boy          Qualcomm
                                                                                                                                                                                             Eric Reifschneider
                                                   ER Presentation - QTL Licensing_FINAL 2-19-
                                                                       2013.pptx,
                                                  3. Qualcomm's Licensing Business (06 21.2015
                                                                       Draft) pptx
                                                        Email from Yunhui Chae-Banks to Eric
                                                                                                                                                    Yunhui Chae-                         Derek Aberle, Fabian Gonell,
      CX5179           CX5179       10/15/2015   Reifschneider, Derek Aberle, Fabian Gonell, et al.       Q2017MDL1_02867962   Q2017MDL1_02867963                       Qualcomm
                                                                                                                                                       Banks                                 Eric Reifschneider
                                                                    re: LGE update
                                                  Email from Eric Reifschneider to Marvin Blecker,                                                                                       Derek Aberle, Fabian Gonell,
                                                                                                                                                         Eric
      CX5185           CX5185       10/31/2012     Fabian Gonell, Don Rosenberg, et al. re: legal         Q2017MDL1_01199710   Q2017MDL1_01199715                       Qualcomm           Eric Reifschneider, Alex
                                                                                                                                                    Reifschneider
                                                                        privilege                                                                                                                   Rogers
                                                  Email from Eric Reifschneider to Marvin Blecker,
                                                                                                                                                         Eric                            Derek Aberle, Fabian Gonell,
      CX5186           CX5186       10/20/2012   Fabian Gonell, Derek Aberle, et al. re: final draft of   Q2017MDL1_01199818   Q2017MDL1_01199822                       Qualcomm
                                                                                                                                                    Reifschneider                            Eric Reifschneider
                                                     license agreement and royalty credit letter
                                                   Email from Eric Reifschneider to Derek Aberle,
                                                                                                                                                         Eric                            Derek Aberle, Fabian Gonell,
      CX5191           CX5191       10/16/2012     Marvin Blecker, Thomas Rouse, et al. re: Sony          Q2017MDL1_01517525   Q2017MDL1_01517525                       Qualcomm
                                                                                                                                                    Reifschneider                            Eric Reifschneider
                                                         Mobile update - for now - privileged
                                                     Email from Cristiano Amon to Derek Aberle,                                                                                          Derek Aberle, Cristiano Amon,
      CX5198           CX5198        6/9/2015    Murthy Renduchintala, Eric Reifschneider, et al. re:     Q2017MDL1_01860471   Q2017MDL1_01860473   Cristiano Amon      Qualcomm            Steven Mollenkopf, Eric
                                                                discussion in Bordeaux                                                                                                          Reifschneider
                                                   Email from Eric Reifschneider to Derek Aberle,
                                                                                                                                                         Eric                            Derek Aberle, Fabian Gonell,
      CX5208           CX5208       10/4/2013     Marvin Blecker, Jeffrey Altman, et al. re: Huawei       Q2017MDL1_02408023   Q2017MDL1_02408023                       Qualcomm
                                                                                                                                                    Reifschneider                            Eric Reifschneider
                                                                         update
                                                                                                                                                                                         Derek Aberle, Jeffrey Altman
      CX5210           CX5210       3/14/2013          QTL Presentation: Lenovo 4G Strategy               Q2017MDL1_02658173   Q2017MDL1_02658199                       Qualcomm             Fabian Gonell, Eric
                                                                                                                                                                                                Reifschneider
                                                  Email from Eric Reifschneider to Fabian Gonell,
                                                                                                                                                         Eric                            Derek Aberle, Fabian Gonell,
      CX5211           CX5211       7/11/2013     Derek Aberle, Marvin Blecker, et al. re: recap of       Q2017MDL1_02739242   Q2017MDL1_02739245                       Qualcomm
                                                                                                                                                    Reifschneider                            Eric Reifschneider
                                                            Huawei meeting - privileged
                                                                                                                                                                                          Derek Aberle, Steve Altman,
                                                 Email from Steven Mollenkopf to Derek Aberle re:                                                      Steven
      CX5231           CX5231       5/20/2013                                                             Q2017MDL1_02774602   Q2017MDL1_02774605                       Qualcomm             Fabian Gonell, Steven
                                                          update on Huawei - privileged                                                               Mollenkopf
                                                                                                                                                                                         Mollenkopf, Eric Reifschneider
                                                  Email from Matt Gettinger to Fabian Gonell and
                                                                                                                                                                                              Fabian Gonell, Eric
      CX5242           CX5242       11/4/2013    Deborah Dwight re: fwd: Lenovo w/Attach                  Q2017MDL1_01344367   Q2017MDL1_01344370   Matt Gettinger      Qualcomm
                                                                                                                                                                                                Reifschneider

                                                 Email from Erik Terjesen to Thomas Rouse, David
                                                    Wise, Fabian Gonell, et al. re: attorney client                                                                                       Fabian Gonell, David Wise;
      CX5248           CX5248        6/8/2015                                                             Q2017MDL1_01599812   Q2017MDL1_01599866   Erik Terjesen       Qualcomm
                                                 privileged:// 5G consortium draft for Derek meeting                                                                                          Lorenzo Casaccia
                                                    w/Attach: 5G-Consortium Strawman 6_8.pptx
                                                Email from Yunhui Chae-Banks to Derek Aberle,
                                               Alex Rogers, and Fabian Gonell re: LGE w/Attach:
                                                                                                                                                    Yunhui Chae-                         Derek Aberle, Fabian Gonell,
      CX5260           CX5260        3/7/2016   LGE-Qualcomm Arbitration Request, Qualcomm                Q2017MDL1_02017941   Q2017MDL1_02018040                       Qualcomm
                                                                                                                                                       Banks                                    Alex Rogers
                                                 Response to LG Request for Arbitration_02 18
                                                                     2016 pdf
                                                  Email from Cristiano Amon to James Lederer,
                                                                                                                                                                                            Cristiano Amon, Steven
      CX5279           CX5279       11/20/2008   Steven Mollenkopf, Jonathan Weiser, et al. re:           Q2017MDL1_00240570   Q2017MDL1_00240574   Cristiano Amon      Qualcomm
                                                                                                                                                                                                   Mollenkopf
                                                       CDMA pricing - what's our position?
                                                       Email from Cristiano Amon to Murthy
      CX5282           CX5282        1/19/2010   Renduchintala and Alex Katouzian re: strategy            Q2017MDL1_01957373   Q2017MDL1_01957374   Cristiano Amon      Qualcomm                Cristiano Amon
                                                                    agreement
                                                 Email from Cristiano Amon to Jim Doh re: fwd:
      CX5287           CX5287       10/15/2012                                                            Q2017MDL1_01998220   Q2017MDL1_01998220   Cristiano Amon      Qualcomm         Cristiano Amon, Paul Jacobs
                                                                   GSM chipsets
                                                Email from Cristiano Amon to Derek Aberle, Jeff                                                                                          Derek Aberle, Cristiano Amon,
      CX5294           CX5294        6/18/2013 Lorbeck, Murthy Renduchintala, et al. re: attorney-        Q2017MDL1_02364232   Q2017MDL1_02364233   Cristiano Amon      Qualcomm             Paul Jacobs, Steven
                                                 client privileged communications - CT proposal                                                                                                  Mollenkopf
                                                Email from Fabian Gonell to Eric Reifschneider,
                                                                                                                                                                                         Derek Aberle, Cristiano Amon,
                                                   Derek Aberle, Cristiano Amon, et al. re: aw:
      CX5301           CX5301        3/25/2014                                                            Q2017MDL1_01194712   Q2017MDL1_01194718   Fabian Gonell       Qualcomm              Fabian Gonell, Eric
                                                  feedback for the offer and follow up meeting -
                                                                                                                                                                                                Reifschneider
                                                                     privileged
                                                                                                                                                                                         Derek Aberle, Cristiano Amon,
                                                  Email from Cristiano Amon to Steven Mollenkopf
      CX5308           CX5308        9/6/2015                                                             Q2017MDL1_02013489   Q2017MDL1_02013492   Cristiano Amon      Qualcomm             Paul Jacobs, Steven
                                                                   re: confidential
                                                                                                                                                                                                 Mollenkopf




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                                Page 7 of 22
Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 9 of 23
                                                Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 10 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                       FTC Exhibit List


  Trial Exhibit No.   Exhibit No.     Date                         Description                           Bates - Begin         Bates - End        Author(s)       Producing Party +     Sponsoring Witnesses
                                                Email from David Wise to Steven Mollenkopf, Paul
                                                   Jacobs, Derek Aberle, et al. re:           draft
                                                board committee slides for 11/9 meeting w/Attach:                                                                                     Derek Aberle, Cristiano Amon,
      CX5419           CX5419       11/5/2015                      Boston Consulting Group Pre-       Q2017MDL1_02694510   Q2017MDL1_02694577     David Wise         Qualcomm             Paul Jacobs, Steven
                                                   Read 03Nov15.pdf,             Nov 5 Committee                                                                                         Mollenkopf, David Wise
                                                   Meeting Prep pptx,            Board Committee
                                                                       v56 pdf
                                                    Email from Roel Dill to Kevin Frizzell, James
                                                                                                                                                                                      Derek Aberle, Cristiano Amon,
                                                 Lederer, Sanjay Mehta, et al. re: final accounting
      CX5425           CX5425       4/19/2011                                                         Q2017MDL1_02550896   Q2017MDL1_02550905      Roel Dill         Qualcomm          Steven Mollenkopf, William
                                                  memo: Q2FY11                Transition Agreement
                                                                                                                                                                                      Wyatt; Qualcomm Executives
                                                  w/Attach:           Incentive offers - FINAL doc
                                                 Email from Kathleen Young to Steven Mollenkopf
                                                                                                                                                                                       Derek Aberle, Irwin Jacobs,
                                                    and Connie Ybarrondo re: May 2015 board
                                                                                                                                                                                          Paul Jacobs, Steven
      CX5428           CX5428       4/30/2015    package w/Attach: Draft Minutes for approval.pdf,    Q2017MDL1_02684802   Q2017MDL1_02685098   Kathleen Young       Qualcomm
                                                                                                                                                                                         Mollenkopf; Qualcomm
                                                May 5. 2015 Guest Presenters.pdf, May 2015 BoD
                                                                                                                                                                                               Executives
                                                                      Pkg .. pdf
                                                   Email from Kathleen Young to Loretta Gross,
                                                 Derek Aberle, David Wise, et al. re: Nov. 9, 2015
                                                 special committee on structure w/Attach: 11 09.15
                                                Special Committee Pkg. pdf; 1_Special Committee
                                                    on Structure Invitees November 9 2015.pdf;
                                                                                                                                                                                       Derek Aberle, David Wise;
      CX5429           CX5429       11/8/2015   2_Draft Minutes of Special Committee Meeting - 10     Q2017MDL1_02634510   Q2017MDL1_02634702   Kathleen Young       Qualcomm
                                                                                                                                                                                        Qualcomm Executives
                                                   20 15 pdf; 3_Jones Day Report.pdf; 4_
                                                                  Boston Consulting Group
                                                    Presentation.pdf; 5_                   Update
                                                  November 9, 2015.pdf; 6_Goldman Sachs and
                                                         Evercore           Presentation pdf
                                                  Email from Dere          e to Angela Williamson,
                                                   Marvin Blecker, and Abbaseh Samimi re:
      CX5438           CX5438        7/3/2007                                                         Q2017MDL1_02401282   Q2017MDL1_02401287    Derek Aberle        Qualcomm                 Derek Aberle

                                                   Email from Michael Hartogs to Derek Aberle,
                                                   Marvin Blecker, Fabian Gonell, et al. re: fwd:                                                                                     Derek Aberle, Fabian Gonell,
      CX5451           CX5451       6/24/2009                                                         Q2017MDL1_00457105   Q2017MDL1_00457119   Michael Hartogs      Qualcomm
                                                                                                                                                                                      Michael Hartogs, Louis Lupin

                                                     Email from Steven Mollenkopf to Eric                                                                                              Derek Aberle, Paul Jacobs,
                                                                                                                                                   Steven
      CX5481           CX5481       12/15/2014 Reifschneider, Paul Jacobs, Don Rosenberg, et al.      Q2017MDL1_00512034   Q2017MDL1_00512035                        Qualcomm           Steven Mollenkopf, Eric
                                                                                                                                                  Mollenkopf
                                                            re:                                                                                                                              Reifschneider
                                                                                                                                                                                       Steve Altman, Irwin Jacobs,
                                                  Email from Kathleen Young to Paul Jacobs,
                                                                                                                                                                                           Paul Jacobs, Steven
                                                 Barbara Alexander, Don Cruickshank, et al. re:
      CX5527           CX5527        5/1/2013                                                         Q2017MDL1_01943487   Q2017MDL1_01943592   Kathleen Young       Qualcomm           Mollenkopf; Derek Aberle;
                                                May 2013 board briefing material w/Attach: May 6,
                                                                                                                                                                                       Cristiano Amon; Qualcomm
                                                             2013 Board Pkg..pdf
                                                                                                                                                                                                Executives
                                                 Email from Taylor Cabaniss to William Wyatt re:                                                                                      Derek Aberle; Cristiano Amon;
      CX5551           CX5551       4/17/2015     QCT deck for tomorrow's discussion w/Attach:        Q2017MDL1_02548395   Q2017MDL1_02548396   Taylor Cabaniss      Qualcomm          Steven Mollenkopf; William
                                                   QCT Target Business Model FY16-17.pptx                                                                                                          Wyatt
                                                 Email from Kun Qian to Cristiano Amon, Sanjay                                                                                             Cristiano Amon; Eric
      CX5592           CX5592       1/24/2013    Mehta, Murthy Renduchintala, et al. re: attorney     Q2017MDL1_02923801   Q2017MDL1_02923802      Kun Qian          Qualcomm             Reifschneider; Steven
                                                      client privileged information - Lenovo                                                                                                    Mollenkopf
                                                                                                                                                                                       Derek Aberle; Steve Altman;
                                                                                                                                                                                           Fabian Gonell; Eric
      CX5612           CX5612       5/27/2013                                                         Q2017MDL1_02927374   Q2017MDL1_02927378                        Qualcomm
                                                                                                                                                                                        Reifschneider; Qualcomm
                                                                                                                                                                                                Executives
                                                 Email from Fabian Gonell to Amy Olsen re: fwd:
                                                                                                                                                                                      Derek Aberle; Fabian Gonell;
                                                 Sony Mobile w/Attach:
      CX5620           CX5620       5/30/2013                                                         Q2017MDL1_02322233   Q2017MDL1_02322338    Fabian Gonell       Qualcomm         Eric Reifschneider; Qualcomm
                                                                                                                                                                                                Executives

                                                 Email from Derek Aberle to Abbaseh Samimi re:                                                                                        Derek Aberle; Steve Altman;
      CX5703           CX5703       6/18/2004                                                          Q2014FTC04152699     Q2014FTC04152702     Derek Aberle        Qualcomm
                                                               fwd:                                                                                                                   Louis Lupin; Michael Hartogs
                                                 Email from James Lederer to Steven Mollenkopf                                                                                          Steven Mollenkopf; Derek
      CX5705           CX5705       5/20/2010                                                         Q2017MDL1_02910685   Q2017MDL1_02910686   James Lederer        Qualcomm
                                                         re: R M slides for Mike L meeting                                                                                                      Aberle
                                                  Email from Sanjay Mehta to James Lederer re:                                                                                        Derek Aberle, Steve Altman,
      CX5708           CX5708       11/1/2006                                                          Q2014FTC03840036     Q2014FTC03840037     Sanjay Mehta        Qualcomm
                                                                                                                                                                                      Michael Hartogs, Louis Lupin




5:17-cv-0220-LHK-NMC                             "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                             Page 9 of 22
                                                 Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 11 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                         FTC Exhibit List


  Trial Exhibit No.   Exhibit No.      Date                         Description                            Bates - Begin         Bates - End        Author(s)       Producing Party +      Sponsoring Witnesses
                                                 Email from William Wyatt to Sanjay Mehta, Akash
                                                 Palkhiwala, and Marc McCloskey re: QCT strategic                                                                                          Cristiano Amon, Steven
      CX5731           CX5731       6/16/2013                                                            Q2014FTC04696814     Q2014FTC04696820     William Wyatt       Qualcomm
                                                   plans financials w/Attach: Response to Steve's                                                                                         Mollenkopf, William Wyatt
                                                                      points.pptx
                                                  Email from William Wyatt to Marc McCloskey re:
                                                  fwd:           last round - impact to fy13 budget                                                                                        Cristiano Amon, Steven
      CX5739           CX5739        1/9/2013                                                           Q2017MDL1_00382998   Q2017MDL1_00383002    William Wyatt       Qualcomm
                                                   (prelim) + vs strat plan for 14 and 15 w/Attach:                                                                                       Mollenkopf, William Wyatt
                                                                      Update v6 0 (3) pptx
                                                 Email from William Wyatt to Chenwei Yan re: MTK
      CX5753           CX5753       6/22/2012                                                           Q2017MDL1_01625873   Q2017MDL1_01625876    William Wyatt       Qualcomm         Cristiano Amon, William Wyatt
                                                              competition threat at ZTE
                                                  Email from William Wyatt to Kevin Frizzell, Alex
      CX5760           CX5760       2/29/2012      Tobi, and Edward Burke re: MTK pricing deck          Q2017MDL1_02552403   Q2017MDL1_02552404    William Wyatt       Qualcomm                 William Wyatt
                                                 w/Attach: MTK March 2012 Pricing Discussion.pptx
                                                 Email from William Wyatt to Sanjay Mehta, Taylor
      CX5767           CX5767       6/19/2015      Cabaniss, Jiten Bhatt, et al. re: read this -         Q2014FTC04721804     Q2014FTC04721807     William Wyatt       Qualcomm                 William Wyatt
                                                                        what if
                                                  Email from Shahin Farahani to Shahin Farahani,
                                                 Kedar Kondap, Katie Arner, et al. re: potential new                                                                                     Steven Mollenkopf, William
      CX5785           CX5785       2/23/2016                                                            Q2014FTC03955007     Q2014FTC03955009    Shahin Farahani      Qualcomm
                                                       strategy for MSM8909 w/Attach: 8909                                                                                                        Wyatt
                                                                    Scenario.xlsx
                                                             Email from William Wyatt to
                                                 Mauricio Lopez-Hodoyan, Cristiano Amon, Murthy
      CX5793           CX5793       10/3/2015                                                            Q2014FTC03959858     Q2014FTC03959860     William Wyatt       Qualcomm         Cristiano Amon, William Wyatt
                                                 Renduchintala, et al. re:           action item: QCT
                                                  share analysis w/Attach: QCT ASP Impact pptx
                                                    Email from William Wyatt to Cristiano Amon,
                                                  Akash Palkhiwala, Alex Katouzian, et al. re: fwd:
      CX5798           CX5798       5/16/2016                                                           Q2017MDL1_03349609   Q2017MDL1_03349611    William Wyatt       Qualcomm         Cristiano Amon, William Wyatt
                                                  8909 deal w/Attach: 5_13_16 Low end program
                                                              review with George.pptx
                                                                                                                                                                                        Derek Aberle, Cristiano Amon,
                                                 Email from William Wyatt to Sanjay Mehta re: LTE-
      CX5800           CX5800       8/31/2015                                                           Q2017MDL1_03362131   Q2017MDL1_03362133    William Wyatt       Qualcomm             Paul Jacobs, Steven
                                                                     U -> risks
                                                                                                                                                                                         Mollenkopf, William Wyatt
                                                  Email from Hank Robinson to Hank Robinson,
                                                                                                                                                                                           Derek Aberle, Steven
      CX5802           CX5802       7/19/2010     Derek Aberle, Steven Mollenkopf, et al. re: new        Q2014FTC03849552     Q2014FTC03849555    Hank Robinson        Qualcomm
                                                                                                                                                                                          Mollenkopf, William Wyatt
                                                                    proposal
                                                 Email from Jeremy Blair to Sanjay Mehta, William
                                                  Wyatt, Sean Zanderson, et al. re: 11/23/09 draft
      CX5809           CX5809       11/24/2009                                                          Q2017MDL1_01132946   Q2017MDL1_01132947    Jeremy Blair        Qualcomm                 William Wyatt
                                                          PRC minutes w/Attach: PRC MM
                                                               112309 DRAFT.pptx
                                                 Email from Matthew Grob to David Wise, Steven                                                                                          Derek Aberle, Cristiano Amon,
      CX5913           CX5913       4/20/2015     Mollenkopf, and exc re: exc mtg today w/Attach:        QNDCAL00812571       QNDCAL00812573       Matthew Grob        Qualcomm           Steven Mollenkopf, David
                                                 Pentad FY15 Strat Plan (post review update).pptx                                                                                                   Wise
                                                  Email from Kathleen Young to Derek Aberle re:                                                                                          Derek Aberle, Paul Jacobs,
      CX5952           CX5952       8/13/2015      mtg. materials attached. w/Attach: 08.13.15          Q2017MDL1_02688355   Q2017MDL1_02688794   Kathleen Young       Qualcomm         Steven Mollenkopf; Qualcomm
                                                   Special Committee Mtg_Final, complete.pdf                                                                                                    Executives
                                                  Email from David Wise to Alex Rogers, Roger
                                               Martin, David Cianflone, et al. re:        Modem
      CX5953           CX5953       12/15/2015 Licensing Perspective - Draft v11 15 pptx w/Attach:       Q2014FTC03584363     Q2014FTC03584364      David Wise         Qualcomm           Alex Rogers, David Wise
                                                         Modem Licensing Perspective - Draft v11
                                                                    15 pptx
                                                  Email from Keith Kressin to James Thompson re:                                                                                        Cristiano Amon, Keith Kressin,
      CX6001           CX6001       11/1/2015      company all hands help w/Attach: QCT Design           Q2014FTC04802352     Q2014FTC04802354     Keith Kressin       Qualcomm           Steven Mollenkopf, James
                                                     Momentum All Hands - Oct 2015 rev 2.pptx                                                                                                     Thompson
                                                 Email from Keith Kressin to Alex Katouzian re: fwd:
                                                                                                                                                                                        Cristiano Amon, Keith Kressin,
      CX6008           CX6008        5/8/2017    strat plan -- slides to complete w/Attach: Roadmap      Q2014FTC04873449     Q2014FTC04873450     Keith Kressin       Qualcomm
                                                                                                                                                                                              Steven Mollenkopf,
                                                        Cadence and Costs rev 01 - 2017.pptx
                                                 Email from Keith Kressin to Sanjay Mehta, William
                                                                                                                                                                                        Cristiano Amon, Keith Kressin,
                                                 Wyatt, and Ziad Asghar re: fwd: auc comparisons
      CX6036           CX6036       9/17/2013                                                            QNDCAL01004583       QNDCAL01004586       Keith Kressin       Qualcomm           Steven Mollenkopf, James
                                                   w/Attach: AUC & perf Comparison across tiers
                                                                                                                                                                                          Thompson, William Wyatt
                                                                        Final.pptx
                                                                                                                                                                                        Cristiano Amon, Keith Kressin,
                                                   Qualcomm Presentation: QCT Chipset Product
      CX6055           CX6055        3/2/2015                                                           Q2017MDL1_00000212   Q2017MDL1_00000212                        Qualcomm           Steven Mollenkopf, James
                                                                  Roadmaps
                                                                                                                                                                                          Thompson, William Wyatt




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                             Page 10 of 22
                                                 Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 12 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                          FTC Exhibit List


  Trial Exhibit No.   Exhibit No.     Date                           Description                            Bates - Begin         Bates - End        Author(s)      Producing Party +     Sponsoring Witnesses
                                                   Email from Roger Martin to Ken Kaskoun and
                                                   Jason Kenagy re: fwd: 5G consortium working                                                                                             Derek Aberle, Lorenzo
      CX6138           CX6138       4/18/2015      group: review of workstreams - attorney client        Q2017MDL1_00950903   Q2017MDL1_00950906   Roger Martin        Qualcomm         Casaccia, Fabian Gonell, Eric
                                                                privileged w/Attach:                                                                                                     Reifschneider, David Wise
                                                       Tech Input 5G Consortium v1.pptx
                                                                                                                                                                                        Derek Aberle, Cristiano Amon,
                                                 Email from James Thompson to Cristiano Amon re:                                                       James                               Fabian Gonell, Steven
      CX6250           CX6250        8/6/2016                                                             QNDCAL03133752       QNDCAL03133757                          Qualcomm
                                                           RFFE MDSA and W FI MDSA                                                                   Thompson                             Mollenkopf, Alex Rogers,
                                                                                                                                                                                              James Thompson
                                                 Email from James Thompson to George Davis and
                                                                                                                                                       James                              Cristiano Amon, Steven
      CX6311           CX6311       10/2/2013     Murthy Renduchintala re: slides from today on           Q2014FTC04815247     Q2014FTC04815248                        Qualcomm
                                                                                                                                                     Thompson                           Mollenkopf, James Thompson
                                                 QCT opex w/Attach: OpEx control 10_1_13 r1.pptx
                                                                                                                                                                                          Baaziz Achour, Cristiano
                                                 Email from James Thompson to Sandeep Pandya,
                                                                                                                                                       James                             Amon, Steven Mollenkopf,
      CX6312           CX6312       10/3/2013    Cristiano Amon, Baaziz Achour, et al. re: 9x22 or        QNDCAL04455114       QNDCAL04455120                          Qualcomm
                                                                                                                                                     Thompson                            James Thompson, William
                                                  9x25? - ***please read*** Apple meeting today
                                                                                                                                                                                                   Wyatt
                                                 Email from James Thompson to Steven Mollenkopf                                                        James                              Cristiano Amon, Steven
      CX6333           CX6333        8/4/2017                                                             QNDCAL03926397       QNDCAL03926398                          Qualcomm
                                                   and Cristiano Amon Re: Samsung thoughts                                                           Thompson                           Mollenkopf, James Thompson

                                                                                                                                                                                          Baaziz Achour, Cristiano
                                                  Email from Natalie Young to Steven Mollenkopf,
                                                                                                                                                                                         Amon, Keith Kressin, Steven
      CX6334           CX6334       11/11/2011     QCT pc exec, Mark Barnett, et al. re: product          QNDCAL02589409       QNDCAL02589699      Natalie Young       Qualcomm
                                                                                                                                                                                        Mollenkopf, James Thompson;
                                                           council: Elan MDM9x25 PC2
                                                                                                                                                                                            Qualcomm Executives
                                                       Email from Lorenzo Casaccia to Edward
                                                             Tiedemann, Jr., Stein Lundby,
                                                     Ananthapadmanabhan Kandhadai, et al. re:                                                        Lorenzo                              Baaziz Achour, Lorenzo
      CX6336           CX6336        6/8/2009                                                             QNDCAL00244983       QNDCAL00245010                          Qualcomm
                                                    standards review task force - update w/Attach:                                                   Casaccia                             Casaccia, Fabian Gonell
                                                   ATT00001.htm; Standards_Task_Force - 3GPP
                                                                        input.pdf
                                                  Email from Lorenzo Casaccia to Peter Gaal, Dino
                                                                                                                                                     Lorenzo                              Lorenzo Casaccia, Fabian
      CX6373           CX6373       3/22/2017       Flore, Etienne Chaponniere, et al. re: Ericsson       QNDCAL00286684       QNDCAL00286687                          Qualcomm
                                                                                                                                                     Casaccia                                Gonell, Alex Rogers
                                                 tries to avoid patent war by publishing rates for 5G
                                                   Email from Peter Carson to Peter Carson, Andy
                                                                                                                                                                                         Baaziz Achour, Cristiano
                                                 Oberst, Cristiano Amon, et al. re: review final draft
      CX6381           CX6381        6/5/2010                                                             Q2014FTC03672180     Q2014FTC03672181    Peter Carson        Qualcomm         Amon, Keith Kressin, Steven
                                                  modem strat plan [latest draft attached] w/Attach:
                                                                                                                                                                                               Mollenkopf
                                                          ModemStratPlan 7-June10 v5.pptx
                                                   Email from Serge Willenegger to Keith Kressin,
                                                                                                                                                                                         Baaziz Achour, Cristiano
                                                   Pranesh Sinha, Andy Oberst, et al. re: core strat                                                   Serge
      CX6393           CX6393       5/28/2015                                                             Q2014FTC04332009     Q2014FTC04332011                        Qualcomm         Amon, Keith Kressin, Steven
                                                   plan review < MDM/modem w/Attach: Strat Plan                                                     Willenegger
                                                                                                                                                                                               Mollenkopf
                                                                       MDM.pptx
                                                 Email from Baaziz Achour to Pillappakkam Srinivar
      CX6407           CX6407       8/19/2015    re: how can we be sure Samsung will not sell their       Q2014FTC03666092     Q2014FTC03666092    Baaziz Achour       Qualcomm                Baaziz Achour
                                                         solution to external customer <eom>
                                                    Email from JungSheek Juhn to Marvin Blecker,
                                                                                                                                                    JungSheek                           Derek Aberle, Marvin Blecker,
      CX6418           CX6418       9/15/2003    oaktree@lge.com, Greg Cobb, et al. re                    Q2014FTC03375550     Q2014FTC03375555                        Qualcomm
                                                                                                                                                       Juhn                             Michael Hartogs, Louis Lupin
                                                    Email from Marvin Blecker to Derek Aberle,
                                                                                                                                                                                        Derek Aberle, Marvin Blecker,
      CX6430           CX6430       6/30/2011       Michael Hartogs, Roy Hoffinger, et al. re: Via       Q2017MDL1_00414492   Q2017MDL1_00414495   Marvin Blecker      Qualcomm
                                                                                                                                                                                        Michael Hartogs, Alex Rogers
                                                                 meeting summary
                                                 Email from Marvin Blecker to Roy Hoffinger, Derek                                                                                      Derek Aberle, Marvin Blecker,
      CX6436           CX6436       1/13/2009                                                            Q2017MDL1_00680740   Q2017MDL1_00680747   Marvin Blecker      Qualcomm
                                                     Aberle, and Michael Hartogs re: Via #51                                                                                            Michael Hartogs, Paul Jacobs
                                                    Transcript: Qcom - Qualcomm Inc. New York                                                                                            Derek Aberle, Paul Jacobs,
      CX6439           CX6439       11/17/2010                                                            QNDCAL03941575       QNDCAL03941630                          Qualcomm
                                                                  Analyst Meeting                                                                                                            Steven Mollenkopf
                                                  Email from Derek Aberle to Marvin Blecker, Paul
                                                                                                                                                                                         Derek Aberle, Steve Altman,
                                                  Jacobs, Michael Hartogs, et al. re: assurances --
      CX6449           CX6449        9/6/2006                                                            Q2017MDL1_01457177   Q2017MDL1_01457184   Derek Aberle        Qualcomm         Michael Hartogs, Paul Jacobs,
                                                       confidential w/Attach:
                                                                                                                                                                                                Louis Lupin,
                                                 Email from Marvin Blecker to Genehyuk Choi, YS
                                                 Cho, Haso Choi, et al. re:
      CX6469           CX6469        1/7/2002                                                             QNDCAL00668926       QNDCAL00668997      Marvin Blecker      Qualcomm                 Derek Aberle


                                                 Email from Marvin Blecker to Steve Altman, Sanjay
                                                                                                                                                                                        Derek Aberle, Steve Altman,
                                                  Jha, Don Rosenberg, et al. re: Huawei signed a
      CX6477           CX6477       7/20/2008                                                            Q2017MDL1_01436915   Q2017MDL1_01436919   Marvin Blecker      Qualcomm           Marvin Blecker Michael
                                                  5year strategic partnership agreement with QC
                                                                                                                                                                                           Hartogs, Paul Jacobs
                                                                    legal issues




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                             Page 11 of 22
                                                 Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 13 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                          FTC Exhibit List


  Trial Exhibit No.   Exhibit No.      Date                         Description                             Bates - Begin         Bates - End        Author(s)      Producing Party +      Sponsoring Witnesses
                                                 Email from Eric Reifschneider to Derek Aberle,
                                               Fabian Gonell, and Marvin Blecker re: QGT royalty                                                        Eric                            Derek Aberle, Fabian Gonell,
      CX6488           CX6488       5/18/2012                                                            Q2017MDL1_00761422   Q2017MDL1_00761439                       Qualcomm
                                                  memo legal privilege w/Attach: QGT - FYE11                                                       Reifschneider                            Eric Reifschneider
                                                             Transfer Pricing -.doc
                                                 Email from Eric Reifschneider to Derek Aberle,
                                                                                                                                                        Eric                            Derek Aberle, Fabian Gonell,
      CX6491           CX6491       11/20/2013 Marvin Blecker, Jeffrey Altman, et al. re: revised        Q2017MDL1_01195524   Q2017MDL1_01195526                       Qualcomm
                                                                                                                                                   Reifschneider                            Eric Reifschneider
                                                  Qualcomm strat fund proposal - confidential
                                                                                                                                                                                        Derek Aberle, Fabian Gonell,
                                                   Email from Eric Reifschneider to Derek Aberle,                                                       Eric
      CX6495           CX6495       10/28/2012                                                           Q2017MDL1_01517506   Q2017MDL1_01517507                       Qualcomm           Steven Mollenkopf, Eric
                                                       Marvin Blecker, Fabian Gonell, et al.                                                       Reifschneider
                                                                                                                                                                                               Reifschneider
                                               Email to Derek Aberle re: fwd: preliminary meeting                                                       Eric                            Derek Aberle, Fabian Gonell,
      CX6498           CX6498        4/9/2013                                                            Q2017MDL1_01736777   Q2017MDL1_01736777                       Qualcomm
                                                                    with Huawei                                                                    Reifschneider                            Eric Reifschneider
                                                Email from Eric Reifschneider to Thomas Rouse,
                                                Jeffrey Altman, and Deborah Dwight re: Huawei                                                           Eric                             Eric Reifschneider, Jeffrey
      CX6508           CX6508       7/26/2013                                                            Q2017MDL1_02728478   Q2017MDL1_02728483                       Qualcomm
                                               call notes 7-25-13 w/Attach: Huawei Call Notes 7-                                                   Reifschneider                                   Altman
                                                                 25-13 + ER.docx
                                                 Email from Eric Reifschneider to Mark Snyder,
                                                                                                                                                        Eric                              Eric Reifschneider, Derek
      CX6513           CX6513       12/11/2013 Chris Longman, and Victoria Chen re: fwd: report          Q2017MDL1_02822764   Q2017MDL1_02822765                       Qualcomm
                                                                                                                                                   Reifschneider                           Aberle, Fabian Gonell
                                                         on call with Huawei -- privileged
                                               Email from Eric Reifschneider to Derek Aberle and                                                        Eric                              Eric Reifschneider; Derek
      CX6516           CX6516        5/2/2013                                                            Q2017MDL1_02882885   Q2017MDL1_02882885                       Qualcomm
                                                      Marvin Blecker re: Oppo - privileged                                                         Reifschneider                                    Aberle
                                                                                                                                                                                          Eric Reifschneider, Derek
                                                  Email from Eric Reifschneider to Fabian Gonell,
                                                                                                                                                        Eric                               Aberle, Fabian Gonell,
      CX6522           CX6522       2/23/2012       Derek Aberle, Don Rosenberg, et al. re: E            Q2017MDL1_02910181   Q2017MDL1_02910186                       Qualcomm
                                                                                                                                                   Reifschneider                        Michael Hartogs, Louis Lupin,
                                                                divestiture of SEMC
                                                                                                                                                                                              Steven Mollenkopf
                                                 Email from Eric Reifschneider to Thomas Rouse
                                                                                                                                                        Eric
      CX6528           CX6528       5/11/2013     and Deborah Dwight re: Huawei meeting notes             QNDCAL03524857       QNDCAL03524868                          Qualcomm              Eric Reifschneider;
                                                                                                                                                   Reifschneider
                                                   w/Attach: Huawei meeting 5-10-13 + ER.docx
                                                 Email from Eric Reifschneider to Thomas Rouse,
                                                                                                                                                        Eric                             Eric Reifschneider, Fabian
      CX6534           CX6534       10/20/2012   Marvin Blecker, Fabian Gonell, et al. re: final draft    QNDCAL03527861       QNDCAL03527865                          Qualcomm
                                                                                                                                                   Reifschneider                            Gonell; Derek Aberle
                                                   of license agreement and royalty credit letter
                                                  Email from Eric Reifschneider to Jeffrey Altman,
                                                                                                                                                        Eric                             Eric Reifschneider, Fabian
      CX6544           CX6544       8/13/2014    Fabian Gonell, and Deborah Dwight re: Huawei -           QNDCAL04021744       QNDCAL04021744                          Qualcomm
                                                                                                                                                   Reifschneider                                   Gonell;
                                                              confidential & privileged
                                                  Email from Eric Reifschneider to Fabian Gonell,                                                                                        Eric Reifschneider; Derek
                                                                                                                                                        Eric
      CX6545           CX6545       7/12/2013    Deborah Dwight, Derek Aberle, et al. re: Huawei          QNDCAL04021775       QNDCAL04021775                          Qualcomm         Aberle; Steve Altman; Fabian
                                                                                                                                                   Reifschneider
                                                              and FRAND - privileged                                                                                                               Gonell
                                                  Email from Eric Reifschneider to Derek Aberle,
                                                  David Cianflone, Marvin Blecker, et al. re: draft                                                                                      Eric Reifschneider; Fabian
                                                                                                                                                        Eric
      CX6548           CX6548        5/4/2012     strat plane slide - privileged w/Attach: Slide for      QNDCAL04152600       QNDCAL04152601                          Qualcomm          Gonell; Derek Aberle, Louis
                                                                                                                                                   Reifschneider
                                                     QTL FY13 Strat Plan - PRIVILEGED AND                                                                                                          Lupin;
                                                           CONFIDENTIAL DRAFT.PPTX
                                                     Email from Luis Guerra to John Sun, Max
                                                    Spurlock, Derek Aberle, et al. re: Via AP &
                                                  sublicensee list September 2012 w/Attach:                                                                                              Jeffrey Altman; Mark Davis;
      CX6552           CX6552       11/13/2012                                                           Q2017MDL1_01757748   Q2017MDL1_01757757    Luis Guerra        Qualcomm
                                                                                                                                                                                                Derek Aberle;



      CX6579           CX6579        9/5/2017           Email draft re:                                   QNDCAL04202953       QNDCAL04202954                          Qualcomm                 Alex Rogers
                                                  Email from Xuxin Cheng to Fabian Gonell, Liren
                                                  Chen, Robert (Xiaopeng) An, et al. re: QC-HW
      CX6587           CX6587        1/6/2017                                                             Q2014FTC03968020     Q2014FTC03968035    Xuxin Cheng         Qualcomm          Fabian Gonell, Liren Chen
                                                   discussions w/Attach: Response to Qualcomm
                                                              feedback-20170106.pdf
                                                 Email from Alex Rogers to Gaby Boy re: fwd: some
                                                   materials for our Wednesday dinner discussion
                                                 w/Attach: 150729 QC LT China Strategy - Selected
      CX6594           CX6594       3/23/2016                                                             QNDCAL00711879       QNDCAL00711882       Alex Rogers        Qualcomm          Derek Aberle; Alex Rogers
                                                     slides for QTL (vSent).pptx; 160322 QTL -
                                                    collection of relevant materials (vSent).pptx;
                                                        160322 QTL - one pager (vSent).pptx
                                                                                                                                                                                          Paul Jacobs; Louis Lupin,
                                                  Email from Marvin Blecker to Paul Jacobs, Louis
                                                                                                                                                                                              Fabian Gonell; Eric
      CX6605           CX6605        5/6/2007    Lupin, and 'exc' re: scenarios for off site w/Attach:    QNDCAL04808594       QNDCAL04808597      Marvin Blecker      Qualcomm
                                                                                                                                                                                         Reifschneider; Derek Aberle;
                                                                     Scenarios MBl.doc
                                                                                                                                                                                                Marvin Blecker
                                                                                                                                                                                          Alex Rogers; Derek Aberle,
                                                  Qualcomm Presentation: QTL Strat Plan FY17-
      CX6607           CX6607       6/15/2016                                                            Q2017MDL1_03165154   Q2017MDL1_03165297                       Qualcomm         Steven Mollenkopf, Qualcomm
                                                                    FY21
                                                                                                                                                                                                  Executives




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                             Page 12 of 22
Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 14 of 23
                                                  Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 15 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                          FTC Exhibit List


  Trial Exhibit No.    Exhibit No.      Date                         Description                            Bates - Begin         Bates - End        Author(s)      Producing Party +     Sponsoring Witnesses
                                                       Email from David Zuckerman to Steven
                                                  Mollenkopf, Paul Jacobs, Akash Palkhiwala, et al.
                                                  re: Qualcomm Technologies, Inc. | board meeting
                                                                                                                                                       David                              Cristiano Amon; Steven
      CX6846            CX6846       5/17/2017        materials (May 23, 2017) -- privileged and          QNDCAL04840556       QNDCAL04840580                          Qualcomm
                                                                                                                                                     Zuckerman                            Mollenkopf, Paul Jacobs
                                                          confidential w/Attach: QTI Board
                                                   Meeting_052317_Final pdf; QTI Notice of BOD
                                                         Meeting 5.23.17 dated 5.17.17 pdf
                                                  Email from Eric Reifschneider to David Cianflone,
                                                                                                                                                                                         Eric Reifschneider; Derek
                                                   Jeffrey Altman, Matt Gettinger, et al. re: fwd: new                                                  Eric
  CX6850_Mehta        CX6850_Mehta   1/21/2014                                                            Q2014FTC04185853     Q2014FTC04185863                        Qualcomm           Aberle, Cristiano Amon,
                                                   Qualcomm proposal - confidential w/Attach: 3RD                                                  Reifschneider
                                                                                                                                                                                        Fabian Gonell; William Wyatt
                                                  PARTY 3G WHITE PAPER(FINAL)(04-12-13).pdf
                                                     Email from Kathleen Young to Loretta Gross,
                                                     Derek Aberle, David Wise, et al. re: 12.03.15
                                                   Special Committee Meeting w/Attach: 1_Special
                                                     Committee on Structure Invitees December 3
                                                                                                                                                                                        Derek Aberle, Paul Jacobs,
                                                     2015.pdf; 2_Meeting Agenda_ December 3,
      CX6894            CX6894       12/3/2015                                                            QNDCAL00140520       QNDCAL00140632      Kathleen Young      Qualcomm          Steven Mollenkopf, David
                                                        2015.pdf; 3_Goldman Sachs, Evercore
                                                                                                                                                                                        Wise; Qualcomm Executives
                                                          Presentation pdf;
                                                               .pdf; 5_Draft Investor Script docx pdf;
                                                  6_Draft Press Release.docx. pdf; 12.03.15 Special
                                                               Committee Mtg Pkg pdf
                                                   Email from Sanjay Jha to Steve Altman and Paul                                                                                       Steve Altman; Derek Aberle,
      CX6923            CX6923        1/5/2007                                                           Q2017MDL1_01475139   Q2017MDL1_01475142     Sanjay Jha        Qualcomm
                                                                    Jacobs re: LGE                                                                                                             Paul Jacobs
                                                     Email from Sanjay Jha to James Lederer re:
      CX6946            CX6946       2/20/2005                                                           Q2017MDL6_00605267   Q2017MDL6_00605268     Sanjay Jha        Qualcomm                Steve Altman
                                                             Huawei requested datapoints
                                                    Email from Sanjay Jha to Don Schrock, David
      CX6962            CX6962       3/13/2003                                                            QNDCAL02804710       QNDCAL02804711        Sanjay Jha        Qualcomm          Steve Altman, Irwin Jacobs
                                                    Bush Johan Lodenius et al. re: ASIC licenses
                                                  Email from Kathleen Young to Paul Jacobs, Irwin                                                                                        Derek Aberle; Paul Jacobs;
                                                  Jacobs, Barbara Alexander, et al. re: July 9, 2012                                                                                     Steven Mollenkopf; Steve
      CX6974            CX6974        7/4/2012                                                            QNDCAL01051173       QNDCAL01051353      Kathleen Young      Qualcomm
                                                   board briefing materials w/Attach: July 9, 2012                                                                                         Altman; Irwin Jacobs;
                                                                   Board Pkg.pdf                                                                                                           Qualcomm Executives
                                                  Email from Steve Altman to Marvin Blecker, Louis                                                                                       Steve Altman, Louis Lupin;
      CX6979            CX6979        3/8/2005     Lupin, Michael Hartogs, et al. re: fwd:               Q2017MDL5_04134260   Q2017MDL5_04134267    Steve Altman       Qualcomm           Michael Hartogs; Derek
                                                                                                                                                                                                  Aberle
                                                    Email from Steve Altman to Don Schrock, Irwin
      CX6981            CX6981       8/24/2001                                                           Q2017MDL5_12370432   Q2017MDL5_12370437    Steve Altman       Qualcomm          Steve Altman; Irwin Jacobs
                                                     Jacobs and David Bush re: K.T. Lee's Letter
      CX6983            CX6983       4/22/2004         Email from Steve Altman to Derek Aberle           Q2017MDL5_12372255   Q2017MDL5_12372258    Steve Altman       Qualcomm         Steve Altman; Derek Aberle
                                                Email from Steve Altman to Marvin Blecker re: fwd:
      CX6987            CX6987       5/11/2005                                                            QNDCAL04808593       QNDCAL04808593       Steve Altman       Qualcomm                Steve Altman
                                                            certain large company-more
                                                Email from Sanjay Jha to Jonathan Weiser, James
                                                Lederer, Andy Oberst, et al. re: fwd: attorney client                                                                                    Steve Altman Paul Jacobs;
      CX6992            CX6992       12/13/2007                                                          Q2017MDL1_03368697   Q2017MDL1_03368689     Sanjay Jha        Qualcomm
                                                   privileged         w/Attach:       Discussion                                                                                             Steven Mollenkopf
                                                               DRAFT 1 11 08v8 ppt
      CX6996            CX6996        8/31/2000 Email from Steve Altman to 'senglish' re: fwd: NEC        Q2014FTC03435735     Q2014FTC03435737     Steve Altman       Qualcomm                Steve Altman
                                                   Email from Derek Aberle to Paul Jacobs, Steven                                                                                        Derek Aberle, Paul Jacobs;
      CX6998            CX6998        7/2/2012    Mollenkopf, Steve Altman, et al. re: QTL strat plan     QNDCAL01051354       QNDCAL01051355       Derek Aberle       Qualcomm           Steven Mollenkopf; Steve
                                                  slides w/Attach: QTL FY13 Strat Plan BOD v2.pptx                                                                                                Altman;
                                                   Email from Paul Syrowik to Paul Jacobs, Steve
                                                     Altman, Sanjay Jha, et al. re: Attorney Client                                                                                      Steve Altman; Paul Jacobs;
      CX7015            CX7015        9/7/2007    Privileged/Project       w/Attach:        Overview     Q2017MDL1_02697837   Q2017MDL1_02697874    Paul Syrowik       Qualcomm            Michael Hartogs; Derek
                                                  Sept 75 PM draft.doc;        - BOD DRAFT_9.7.07                                                                                                  Aberle
                                                                       5pm ppt
                                                  Email from Irwin Jacobs to Rich Sulpizio and Steve
      CX7022            CX7022       1/13/1999                                                            QNDCAL04864688       QNDCAL04864689       Irwin Jacobs       Qualcomm          Steve Altman; Irwin Jacobs
                                                          Altman re:
  CX7024 Amon         CX7024 Amon    12/7/2015            Handwritten notes: Cristiano Amon              Q2017MDL1 02704177   Q2017MDL1 02704182   Cristiano Amon      Qualcomm               Cristiano Amon
                                                   Email from Steve Altman to Don Rosenberg and
      CX7035            CX7035       2/27/2008                                                           Q2017MDL1_02697467   Q2017MDL1_02697467    Steve Altman       Qualcomm          Steve Altman; Paul Jacobs
                                                           Paul Jacobs re:        discussion
                                                   Email from Kathleen Young to 'qcbod' and Doug                                                                                        Paul Jacobs; Derek Aberle;
                                                   Rein re: meeting materials (10/06/06 special QC                                                                                      Michael Hartogs; David Wise;
      CX7042            CX7042       10/6/2006                                                            Q2014FTC03592698     Q2014FTC03592699    Kathleen Young      Qualcomm
                                                      board meeting) w/Attach:                                                                                                            Irwin Jacobs; Qualcomm
                                                                                                                                                                                                 Executives
                                                   Email from Steve Altman to Paul Jacobs re: fwd:                                                                                      Steve Altman; Derek Aberle;
      CX7054            CX7054       10/28/2009                                                          Q2017MDL1_01442546   Q2017MDL1_01442549    Steve Altman       Qualcomm
                                                                      proposal                                                                                                                   Paul Jacobs




5:17-cv-0220-LHK-NMC                               "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                           Page 14 of 22
                                                 Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 16 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                          FTC Exhibit List


  Trial Exhibit No.   Exhibit No.      Date                          Description                            Bates - Begin         Bates - End        Author(s)      Producing Party +     Sponsoring Witnesses
                                                   Email from David Wise to Steven Mollenkopf,                                                                                          Derek Aberle; Cristiano Amon;
      CX7067           CX7067       10/18/2015    Cristiano Amon, and Derek Aberle re                    Q2017MDL1_02695888   Q2017MDL1_02695893    David Wise         Qualcomm           Steven Mollenkopf; David
                                                              Board Materials - Draft                                                                                                               Wise
                                                 Email from Derek Aberle to Marvin Blecker, Steve                                                                                        Derek Aberle; Steve Altman;
      CX7104           CX7104        1/6/2007     Altman, Paul Jacobs, et al. re: review of the          Q2017MDL1_02716706   Q2017MDL1_02716708   Derek Aberle        Qualcomm           Paul Jacobs; Louis Lupin;
                                                                                                                                                                                              Michael Hartogs
                                                   Email from Marvin Blecker to Steve Altman and
      CX7105           CX7105       1/30/2007                                                            Q2017MDL1_01469241   Q2017MDL1_01469245   Marvin Blecker      Qualcomm         Derek Aberle; Steve Altman;
                                                           Derek Aberle re: new obstacles
                                                   Email from Priscilla Srbu to Derek Aberle, Alex
                                                                                                                                                                                        Derek Aberle; Fabian Gonell;
                                                  Rogers, David Cianflone, et al. re: draft strat plan
      CX7122           CX7122       6/22/2017                                                             QNDCAL04194194       QNDCAL04194364      Priscilla Srbu      Qualcomm           Alex Rogers; Qualcomm
                                                   & board decks w/Attach: Board Deck_062117
                                                                                                                                                                                                Executives
                                                 Draft pptx; QTL Strat Plan 2018-2022_062117.pptx
                                                  Email from John Sinnott to Alex Rogers re: QTL                                                                                        Derek Aberle, Steve Altman;
      CX7125           CX7125       9/29/2017      comments to investors w/Attach: Analyst Day            QNDCAL04198891       QNDCAL04198991       John Sinnott       Qualcomm          Alex Rogers; Qualcomm
                                                   Licensing Biz Presentations 2005-2016.docx                                                                                                   Executives
                                                 Presentation:
      CX7128           CX7128       7/22/2015                                                            Q2017MDL1_00030823   Q2017MDL1_00030920                       Qualcomm                Fabian Gonell

      CX7141           CX7141       12/16/2004 Email from Derek Aberle to Steve Altman re: Nokia          QNDCAL04935111       QNDCAL04935111      Derek Aberle        Qualcomm          Derek Aberle; Steve Altman
                                                  Email from Derek Aberle to Paul Jacobs re: fwd:
                                                 Word doc w/Attach: 5 Year Key Deal Update_3 31
      CX7142           CX7142       5/10/2016                                                            QAPPCMSD02953730     QAPPCMSD02953736     Derek Aberle        Qualcomm          Derek Aberle; Paul Jacobs
                                                   16 (No Links) .pptx; DA Deal - without exhibits
                                                                     5&6.docx
                                                 Email from Liren Chen to Derek Aberle and Alex
                                                                                                                                                                                         Derek Aberle; Alex Rogers;
      CX7143           CX7143       8/12/2016     Rogers re: QTL 5G work streams w/Attach: 5G             QNDCAL04937515       QNDCAL04937547       Liren Chen         Qualcomm
                                                                                                                                                                                                Liren Chen
                                                       QTL Work Streams Proposal-v9.pptx
                                                   Letter from Seungho Ahn to Derek Aberle re:                                                                                          Derek Aberle; Seungho Ahn;
      CX7170           CX7170       1/26/2017                                                             Q2014FTC04139525     Q2014FTC04139525    Seungho Ahn         Qualcomm
                                                                                                                                                                                               Alex Rogers
                                                                                                                                                                                           Paul Jacobs, Steven
                                                 Email from Paul Jacobs to "exc," David Wise, and                                                                                        Mollenkopf; Derek Aberle;
      CX7198           CX7198       5/27/2005                                                            Q2017MDL6_01380502   Q2017MDL6_01380505    Paul Jacobs        Qualcomm
                                                          Louis Lupin re: Flarion proposal                                                                                               Louis Lupin, David Wise;
                                                                                                                                                                                          Qualcomm Executives
                                                   Email from Steve Altman to Don Rosenberg re:
                                                                                                                                                                                         Steve Altman; Paul Jacobs;
                                                     fwd: attorney client privileged
      CX7200           CX7200       10/15/2007                                                           Q2017MDL1_02696440   Q2017MDL1_02696502   Steve Altman        Qualcomm            David Wise; Qualcomm
                                                   w/Attach         Discussion_10.17.07_FNL.ppt;
                                                                                                                                                                                                 Executives
                                                        -Competitive Response 10.17 07 FNL.doc
      CX7220           CX7220       12/11/2003         Email from Steve Altman to Greg Cobb               QNDCAL02176585       QNDCAL02176589      Steve Altman        Qualcomm          Steve Altman; Paul Jacobs
                                                  Email from Paul Jacobs to Steve Altman re: TMO
      CX7224           CX7224       7/16/2006                                                            Q2017MDL1_01125900   Q2017MDL1_01125905    Paul Jacobs        Qualcomm          Paul Jacobs; Steve Altman
                                                              IPR meet - 11th July 2006
                                                                                                                                                                                         Paul Jacobs; Steve Altman;
                                                   Email from Marvin Blecker to Jing Wang, Len
      CX7229           CX7229       10/10/2007                                                            QNDCAL04965783       QNDCAL04965783      Marvin Blecker      Qualcomm          Irwin Jacobs; Derek Aberle;
                                                  Lauer, and Paul Syrowik re       : China Factor
                                                                                                                                                                                               Michael Hartogs
                                                                                                                                                                                        Paul Jacobs; Steve Altman;
                                                   Email from Bill Keitel to Sanjay Jha re: Jan 11                                                                                          David Wise; James
                                                    board meeting w/Attach: Analysis & Prelim                                                                                           Thompson; Michael Hartogs;
      CX7234           CX7234       1/11/2008                                                             QNDCAL02797418       QNDCAL02797573        Bill Keitel       Qualcomm
                                                     Recommendation.pdf; Appendices.pdf;                                                                                                   Derek Aberle; Steven
                                                         Lehman.pdf; Morgan Stanley. pdf                                                                                                  Mollenkopf; Qualcomm
                                                                                                                                                                                                Executives
                                                 Email from Warren Kneeshaw to George Davis re:
                                                                                                                                                      Warren                                Paul Jacobs; Steven
      CX7251           CX7251       12/15/2015    faq w/Attach: Project        FAQ Final - 12 14         QAPPCMSD01246292     QAPPCMSD01246308                         Qualcomm
                                                                                                                                                     Kneeshaw                              Mollenkopf; David Wise
                                                                     2015.docx
                                                                                                                                                                                          Steven Mollenkopf; Paul
      CX7257           CX7257       11/1/2017        Qualcomm 2017 Annual Report Form 10-K                   CX7257-001           CX7257-148                             Public             Jacobs; Liren Chen;
                                                                                                                                                                                           Qualcomm Executives
                                                  Email from Paul Jacobs to Sanjay Jha w/Attach:                                                                                          Paul Jacobs; Qualcomm
      CX7279           CX7279       7/28/2007                                                             QNDCAL04966103       QNDCAL04966118       Paul Jacobs        Qualcomm
                                                          Strat Comm Discussion 7.26 06pj ppt                                                                                                    Executives
                                                  Email from Louis Lupin to Marvin Blecker, Luke                                                                                         Louis Lupin; Steve Altman;
      CX7303           CX7303        10/4/2002 Bonacci, Greg Cobb, et al. re: hop-on wireless test        Q2014FTC03370383     Q2014FTC03370384     Louis Lupin        Qualcomm            Derek Aberle; Michael
                                                                       market                                                                                                                     Hartogs
                                                Email from Jeffrey Altman to Derek Aberle re: fwd:
      CX7304           CX7304         7/9/2001 license agreement w/Attach: StdSubscrLicAgmt 2G-           Q2014FTC03374277     Q2014FTC03374278    Jeffrey Altman      Qualcomm         Derek Aberle; Jeffrey Altman
                                                                 only 4-6-0111 doc
                                                 Email from Jeffrey Altman to Shou Wei Lam and
      CX7308           CX7308       12/14/2012                                                            Q2014FTC03475059     Q2014FTC03475061    Jeffrey Altman      Qualcomm         Derek Aberle; Jeffrey Altman
                                                         Abbaseh Samimi re: fwd: follow-up
                                                     Email from Jeffrey Altman to Xuyuan re:
      CX7351           CX7351        4/1/2010                                                            Q2017MDL1_01759049   Q2017MDL1_01759052   Jeffrey Altman      Qualcomm                Jeffrey Altman;
                                                                CDMA2000 licence




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                             Page 15 of 22
Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 17 of 23
                                                 Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 18 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                       FTC Exhibit List


  Trial Exhibit No.   Exhibit No.     Date                         Description                           Bates - Begin         Bates - End        Author(s)        Producing Party +     Sponsoring Witnesses

                                                    Presentation: Technology Licensing: Market                                                                                         Derek Aberle; Steve Altman;
      CX7602           CX7602       4/18/2007                                                         Q2017MDL1_02942431   Q2017MDL1_02942431                         Qualcomm
                                                                      Trends                                                                                                           Michael Hartogs; Louis Lupin
                                                    Presentation: Technology Licensing: Market                                                                                         Derek Aberle; Steve Altman;
      CX7603           CX7603       4/29/2011                                                         Q2017MDL1_02944115   Q2017MDL1_02944115                         Qualcomm
                                                                      Trends                                                                                                                   Paul Jacobs
                                                    Presentation: Technology Licensing: Market                                                                                         Derek Aberle; Steve Altman;
      CX7604           CX7604       4/17/2013                                                         Q2017MDL1_02944264   Q2017MDL1_02944264                         Qualcomm
                                                                      Trends                                                                                                                   Paul Jacobs
                                                                                                                                                                                       Steven Mollenkopf; Cristiano
      CX7606           CX7606       5/24/2011      Qualcomm Presentation: QCT Strategic Plan          Q2017MDL1_03031492   Q2017MDL1_03031492                         Qualcomm
                                                                                                                                                                                                   Amon
                                                                                                                                                                                       Steven Mollenkopf; Cristiano
      CX7607           CX7607       6/11/2012        Qualcomm Presentation: FY12 Strat Plan           Q2017MDL1_03031496   Q2017MDL1_03031496                         Qualcomm
                                                                                                                                                                                                   Amon
                                                                                                                                                                                        Steven Mollenkopf; Derek
                                                  Qualcomm Presentation: Technology Licensing:                                                                                          Aberle; Eric Reifschneider;
      CX7617           CX7617        4/9/2015                                                         Q2017MDL1_03127051   Q2017MDL1_03127222                         Qualcomm
                                                                Market Trends                                                                                                           Fabian Gonell; Qualcomm
                                                                                                                                                                                                Executives
                                                                                                                                                                                          Derek Aberle; Steven
                                                  Qualcomm Presentation: Technology Licensing:                                                                                           Mollenkopf; Alex Rogers;
      CX7618           CX7618       7/15/2016                                                         Q2017MDL1_03127921   Q2017MDL1_03128095                         Qualcomm
                                                                Market Trends                                                                                                           Fabian Gonell; Qualcomm
                                                                                                                                                                                                Executives
                                                 Email from Sanjay Jha to Cristiano Amon, sj.staff,
                                                                                                                                                                                         Cristiano Amon; Steven
      CX7624           CX7624       2/19/2008     cdma pm, et al. re: China Telecom CDMA plans        Q2017MDL5_07802830   Q2017MDL5_07802831     Sanjay Jha          Qualcomm
                                                                                                                                                                                                Mollenkopf;
                                                                      approved!
                                                 Email from Zena Blecker to Abbaseh Samimi and                                                                                            Derek Aberle; Steven
      CX7629           CX7629       7/21/2017       Yunyun Guo re: tech book through CY17Q1           QAPPCMSD02139297     QAPPCMSD02139470      Zena Blecker         Qualcomm           Mollenkopf; Alex Rogers;
                                                       w/Attach: 2017Q1 Tech book Final.zip                                                                                               Qualcomm Executives
                                                    Email from Jacob Magdaleno to 'ww.staff' re:                                                                                         Cristiano Amon; Steven
                                                                                                                                                    Jacob
      CX7637           CX7637       8/18/2015        CQ3'15 competitive pricing deck w/Attach:         Q2014FTC04601517     Q2014FTC04601607                          Qualcomm            Mollenkopf; Qualcomm
                                                                                                                                                  Magdaleno
                                                      Competitive Pricing Deck - Q3 CY15 pdf                                                                                                    Executives
                                                 Qualcomm Presentation: Strategy Pricing Review -                                                                                        Cristiano Amon; Steven
      CX7639           CX7639        6/1/2016                                                          QNDCAL01104282       QNDCAL01104282                            Qualcomm
                                                                   Low/Mid Focus                                                                                                                Mollenkopf
                                                 Strategy Analytics Spreadsheet: Baseband Market
                                                                                                                                                                                         Cristiano Amon, Steven
      CX7640           CX7640        09/??/17     Share Tacker Q2 2017: Intel, HiSilicon Register      QNDCAL01104489       QNDCAL01104489                            Qualcomm
                                                                                                                                                                                        Mollenkopf, William Wyatt
                                                         Triple-digit LTE Shipment Growth
                                                                                                                                                                                       Steven Mollenkopf; Cristiano
      CX7644           CX7644       6/10/2013              Presentation: QCT FY14 Strat               Q2017MDL1_03031501   Q2017MDL1_03031501                         Qualcomm
                                                                                                                                                                                       Amon; Qualcomm Executives
                                                    Letter from Louis Lupin to Susan Miller re:
                                                                                                                                                                                         Louis Lupin; Qualcomm
      CX7648           CX7648       6/25/1999     intellectual property rights on IMT-2000 radio      Q2017MDL1_00009588   Q2017MDL1_00009588     Louis Lupin         Qualcomm
                                                                                                                                                                                               Executives
                                                             transmission technologies
                                                 Email from Eric Reifschneider to Derek Aberle re:                                                   Eric                               Eric Reifschneider; Derek
      CX7650           CX7650       2/22/2012                                                         Q2017MDL1_01206699   Q2017MDL1_01206705                         Qualcomm
                                                               draft license agreement                                                          Reifschneider                                     Aberle
                                                                                                                                                                                         Eric Reifschneider; Derek
      CX7669           CX7669       3/10/2008                                                         Q2017MDL1_03048829   Q2017MDL1_03048845                         Qualcomm
                                                                                                                                                                                       Aberle; Qualcomm Executives
                                                    Email from Derek Aberle to Scottie Yoo and
                                                    William Kim re:
                                                                                                                                                                                         Derek Aberle; Qualcomm
      CX7692           CX7692        5/9/2007                                                          Q2014FTC03937507     Q2014FTC03937570     Derek Aberle         Qualcomm
                                                                                                                                                                                               Executives


                                                 Email from Marvin Blecker to HT Cho, Peter Chou,                                                                                       Paul Jacobs; Steve Altman;
      CX7786           CX7786       12/15/2000                                                         Q2014FTC03367248     Q2014FTC03367249    Marvin Blecker        Qualcomm
                                                 M Liang, et al. re: CDMA license agreement review                                                                                           Michael Hartogs
                                                 Email from Steve Altman to Jon Meyer, Steve
                                                                                                                                                                                        Steve Altman; Paul Jacobs;
      CX7799           CX7799       2/23/2000     Altman, Rich Sulpizio, Paul Jacobs,et al. re:        Q2014FTC03438266     Q2014FTC03438267     Steve Altman         Qualcomm
                                                                                                                                                                                               Irwin Jacobs
                                                                   discussions
                                                Email from Enrico Salvatori to Jonathan Weiser                                                                                            Derek Aberle; Steven
      CX7824           CX7824        2/23/2012                                                         Q2014FTC04497009     Q2014FTC04497010    Enrico Salvatori      Qualcomm
                                                         and James Lederer re: urgent                                                                                                         Mollenkopf
                                               Email from Steve Altman to Jeff Jacobs re: update
      CX7886           CX7886       10/1/2004                                                         Q2017MDL5_10141828   Q2017MDL5_10141831    Steve Altman         Qualcomm                Steve Altman
                                                             on 6250 IOT with CMCC
                                                Email from Steven Mollenkopf to James Lederer,
                                                                                                                                                   Steven                              Steven Mollenkopf; Cristiano
      CX7910           CX7910        3/2/2013   Cristiano Amon, Murthy Renduchintala, et al. re:       QNDCAL00413487       QNDCAL00413488                            Qualcomm
                                                                                                                                                  Mollenkopf                                     Amon
                                                                      deals are done
                                               Email from Eric Reifschneider to Jonathan Weiser,
                                                 Fabian Gonell, Amy Olsen, et al. re: fwd: Sony
                                                                                                                                                     Eric                               Eric Reifschneider; Derek
      CX7961           CX7961       10/25/2012 Mobile - privileged w/Attach: Sony Mobile Backlog       QNDCAL05028762       QNDCAL05028768                            Qualcomm
                                                                                                                                                Reifschneider                            Aberle; Fabian Gonell
                                                77714 10.13.12.xls; Sony Mobile Backlog 80715
                                                                   10.13.12.xls




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                           Page 17 of 22
                                                 Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 19 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                        FTC Exhibit List


  Trial Exhibit No.   Exhibit No.      Date                         Description                           Bates - Begin         Bates - End        Author(s)       Producing Party +     Sponsoring Witnesses
                                                 Email from Steven Mollenkopf to Cristiano Amon,
                                                   James Lederer, Jonathan Weiser, et al. re:                                                      Steven                                 Cristiano Amon; Steven
      CX7968           CX7968       12/13/2012                                                         QAPPCMSD02659282     QAPPCMSD02659283                          Qualcomm
                                                   **privileged and confidential attorney client                                                  Mollenkopf                                     Mollenkopf
                                                                 communication**
                                                  Accounting Memo from Larry Griffith and Erin
                                                   Polek to Corporate Accounting File re:                                                        Larry Griffith;                         Derek Aberle; Qualcomm
      CX7988           CX7988       8/10/2011                                                          Q2017MDL1_03100642   Q2017MDL1_03100644                        Qualcomm
                                                                                                                                                  Erin Polek                                   Executives

                                                Accounting Memo from Joyce Ford to Corporate
                                                                                                                                                                                       Derek Aberle; Marvin Blecker;
      CX7991           CX7991       8/12/2005    Accounting File re: Flarion acquisition - use of       QNDCAL03960159       QNDCAL03960161       Joyce Ford          Qualcomm
                                                                                                                                                                                             Michael Hartogs
                                                   assumptions and probabilities in valuation
                                                   Tax Department Memo from Lee Gilbert to
                                                                                                                                                                                         Derek Aberle; Qualcomm
      CX8000           CX8000        3/18/2005 Corporate Tax Files re: Qualcomm Global Trading,         QNDCAL04808503       QNDCAL04808512       Lee Gilbert         Qualcomm
                                                                                                                                                                                               Executives
                                                        Inc -                      (DRAFT)
                                                   Qualcomm Presentation: China Long Term
      CX8008           CX8008        4/17/2015                                                         Q2017MDL1_02652787   Q2017MDL1_02652802                        Qualcomm                 Derek Aberle
                                                         Strategy: 'Big Moves' work stream
                                                 Email from Sanjay Mehta to Jonathan Weiser,
                                                Steven Mollenkopf, James Lederer, et al. re:
                                                                                                                                                                                       Steven Mollenkopf; Cristiano
      CX8071           CX8071       4/24/2013 slides for upcoming board meeting - privileged and       Q2017MDL1_01067576   Q2017MDL1_01067577   Sanjay Mehta         Qualcomm
                                                                                                                                                                                                 Amon;
                                                   confidential w/Attach         Deal Summary
                                                                 Framework v1 ppt
                                                Email from William Wyatt to Jacob Magdaleno re:                                                                                           Cristiano Amon; Steven
      CX8082           CX8082       3/13/2015                                                          Q2017MDL1_01993021   Q2017MDL1_01993027   William Wyatt        Qualcomm
                                                        fwd: continuity of supply and SOW                                                                                                        Mollenkopf
                                                Email from Thomas Rouse to Eric Reifschneider,
                                               Joseph Lee, Matt Gettinger, et al. re: Sony meeting
      CX8090           CX8090       12/10/2014                                                         Q2017MDL1_02738814   Q2017MDL1_02738819   Thomas Rouse         Qualcomm              Eric Reifschneider
                                                notes -- attorney-client privileged w/Attach: Sony
                                                              Meeting 12-10-14.docx
                                                Email from Derek Aberle to Jim Cathey, Cristiano                                                                                       Derek Aberle; Cristiano Amon;
      CX8116           CX8116        3/15/2016                                                         QAPPCMSD00949883     QAPPCMSD00949883     Derek Aberle         Qualcomm
                                                       Amon Fabian Gonell et al. re: HTC                                                                                                      Fabian Gonell
                                                 Email from Steve Altman to Woo Paik re: fwd: final                                                                                     Steve Altman; Paul Jacobs;
      CX8117           CX8117       12/16/2003                                                          QNDCAL02123631       QNDCAL02123641      Steve Altman         Qualcomm
                                                       LG arb. request w/Attach: SFX3C5.pdf                                                                                               Qualcomm Executives
                                                Email from Irwin Jacobs to Tony Thornley, Steve
                                                                                                                                                                                        Paul Jacobs; Steve Altman;
      CX8118           CX8118       2/23/2004       Altman, Louis Lupin, et al. re: our license         Q2014FTC04156839     Q2014FTC04156849     Irwin Jacobs        Qualcomm
                                                                                                                                                                                               Irwin Jacobs
                                                   agreement from web courtesy of NeoPoint
                                               Email from Derek Aberle to Larry Griffith and David
                                                 Cianflone re: accounting memos w/Attach: CM
                                                     2011 2G to 3G Market Growth Memo -
                                                   DRAFT2/3+dka.docx; Q4 2011 Embedded
      CX8121           CX8121       10/10/2011                                                         Q2017MDL1_00477921   Q2017MDL1_00477931   Derek Aberle         Qualcomm                 Derek Aberle
                                               Modules - DRAFT- 10-9-11+dka.docK QTL Annual
                                                 License Amortization Review FY11 Draft 10-9-
                                                  11+dka docx;
                                                       (Q4FY11) - Draft 10-9-11+dka docx
                                                                                                                                                                                        Derek Aberle, Alex Rogers;
      CX8126           CX8126       10/21/2016      2016 TIA Intellectual Property Rights Policy           CX8126-001           CX8126-024                              Public
                                                                                                                                                                                              Fabian Gonell
                                               2015 Operating Procedures for ATIS Forums and
      CX8127           CX8127        3/1/2015                                                          Q2017MDL1_00024028   Q2017MDL1_00024053                        Qualcomm          Derek Aberle, Alex Rogers
                                                                   Committees
      CX8128           CX8128        5/1/2014      2014 TIA Intellectual Property Rights Policy        Q2017MDL1_00025790   Q2017MDL1_00025797                        Qualcomm          Derek Aberle Alex Rogers
                                                Letter from Thomas Rouse to Thomas Goode re:
                                                 patent holder statement on behalf of Qualcomm                                                                                          Derek Aberle, Alex Rogers;
      CX8144           CX8144       7/23/2012                                                          Q2017MDL2_00006366   Q2017MDL2_00006658   Thomas Rouse         Qualcomm
                                                  Incorporated for ATIS input to Rec. 1.1741.8                                                                                            Qualcomm Executives
                                                         (3GPP Release 10 specifications)
                                                Letter from Louis Lupin to Billie Zidek-Conner re:
                                                  standard IS-9B, "mobile station-base station
      CX8152           CX8152       7/10/1998                                                          Q2017MDL1_00013626   Q2017MDL1_00013626    Louis Lupin         Qualcomm                 Louis Lupin
                                                  compatibility standard for dual-mode spread
                                                                spectrum systems"
                                                  Email from Steve Altman to Louis Lupin and
      CX8177           CX8177       10/21/1999                                                          QNDCAL01422595       QNDCAL01422597      Steve Altman         Qualcomm           Steve Altman; Louis Lupin
                                                           Marvin Blecker re: Intel/DSPC
                                                   Email from Marvin Blecker to Derek Aberle,
                                                                                                                                                                                        Steve Altman; Louis Lupin;
      CX8178           CX8178        6/9/2005   Michael Hartogs, Greg Cobb, et al. w/Attach: db         Q2014FTC04057446     Q2014FTC04057461    Marvin Blecker       Qualcomm
                                                                                                                                                                                              Derek Aberle
                                                                  QTL report.pdf
                                               Email from Gaby Boy to Shawn Ambwani and Eric
                                                   Reifschneider re: presentation w/Attach: ER
      CX8181           CX8181       2/16/2013                                                          QAPPCMSD02321080     QAPPCMSD02321122       Gaby Boy           Qualcomm              Eric Reifschneider
                                                Presentation - QTL Licensing and SEPs (Final -
                                                                    Feb 15).pdf
                                               Email from Amy Berguson to Steve Altman, Derek
                                                 Aberle, Aisha Williams, et al. re: final version of
      CX8183           CX8183       11/14/2007                                                          QNDCAL05003905       QNDCAL05003908      Amy Berguson         Qualcomm          Derek Aberle; Steve Altman
                                               New York Slides w/Attach: NY Analyst Day_SA_11-
                                                                14-07 vF NAL.ppt




5:17-cv-0220-LHK-NMC                              "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                            Page 18 of 22
                                                Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 20 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                        FTC Exhibit List


  Trial Exhibit No.   Exhibit No.      Date                        Description                            Bates - Begin         Bates - End        Author(s)       Producing Party +     Sponsoring Witnesses
                                                Email from Michael Hartogs to Jennifer Vasta re:
                                                  fwd: Ericsson argument w/Attach: Ericsson's
                                                  Opposition to QC's Motion for Partial SJ.pdf:
                                                     Ericsson's Response to QC's Reply in
      CX8185           CX8185       4/10/2009                                                          Q2017MDL1_01430889   Q2017MDL1_01431213   Michael Hartogs      Qualcomm         Fabian Gonell Steve Altman
                                                  Support of its Motion for Partial SJ.pdf: QC's
                                               Answer to Ericsson's 3rd Amended Complaint.pdf:
                                                  QC's Motion for Partial SJ.pdf; QC's Reply in
                                                     Support of its Motion for Partial SJ pdf
                                                 Email from Gunnar Thoreson to William Wyatt,
                                               Mauricio Lopez-Hodoyan, Larry Gianulis, et al. re:                                                    Gunnar
      CX8189           CX8189       5/17/2017                                                           Q2014FTC03873785     Q2014FTC03873788                         Qualcomm                William Wyatt
                                                  5G units w/Attach: 2017-05 5G Market Share                                                        Thoreson
                                                                    Walk.pptx
                                               Email from Taylor Cabaniss to Steven Mollenkopf,
                                                Akash Palkhiwala, and Cristiano Amon re: QCT
                                                 earning call and budget financial & units decks                                                                                       Steven Mollenkopf; Cristiano
      CX8190           CX8190       10/26/2017                                                         QAPPCMSD03730556     QAPPCMSD03730559     Taylor Cabaniss      Qualcomm
                                                  w/Attach: FY18 Budget F NAL UNITS - QCT                                                                                                         Amon
                                               v6 0 pptx; QCT Earnings Call Q4 FY17.pptx; QCT
                                                             FY18 Budget Deck pptx
                                                                                                                                                                                       Steven Mollenkopf; Cristiano
      CX8191           CX8191       7/10/2017        Board of Directors Meeting July 27, 2017           QNDCAL04505886       QNDCAL04506087                           Qualcomm          Amon; James Thompson;
                                                                                                                                                                                          Qualcomm Executives
                                                Email from Jenny Gore to Steven Mollenkopf, Paul
                                                 Jacobs, George Davis, et al. re: communications
                                                 materials for review w/Attach: 2018.01.10 Failed
                                                MA_v4.pdf; 2018 01.13 QCOM Sell-Side Analysts
                                                  Recap ver11.pdf; Dispelling Myths v01.13.18 -
                                                    Updated.pdf; Employee Emails for Investor
                                                 Deck_1.13.18 docx; Investor meeting prep - Key                                                                                        Steven Mollenkopf; Cristiano
      CX8193           CX8193       1/14/2018                                                           QNDCAL04949521       QNDCAL04949634        Jenny Gore         Qualcomm
                                                  Themes and QA_v16 CLEAN.DOCX; Investor                                                                                               Amon; Qualcomm Executives
                                                          meeting prep - Key Themes and
                                                 QA_v16_CLEAN1.DOCX; Project                - Fight
                                                 Letter #1 DRAFT 1-13-18 (4 30PM).docx; Project
                                                            Investor Presentation v155 (Jan_13)
                                                        IR_1PM pdf;      - Prep Materials for
                                                     Investor Meetings (Week of 1-15-18).pdf
                                                Email from Cindy Ping to Steven Mollenkopf, John
                                                Sinnot, George Davis, et al. re: SS- draft release /
                                                                                                                                                                                        Steven Mollenkopf; Fabian
      CX8194           CX8194       1/13/2018           privileged and confidential w/Attach:           QNDCAL04949635       QNDCAL04949654        Cindy Ping         Qualcomm
                                                                                                                                                                                           Gonell; Alex Rogers
                                                     QTL_SSmessagingreactiveQA_v5 docx;
                                                         Qualcomm Samsung Draft6.docx
                                                Email from Patty Schaeffer to Steven Mollenkopf,
                                                Don Rosenberg, George Davis, et al. re: Q1 FY18
                                                    earnings / q&a prep w/Attach: FY18 Q1 IR
                                                 Earnings FAQ (v6 CLEAN) docx; FY18 Q2 FAQ                                                                                               Steven Mollenkopf; Paul
      CX8195           CX8195       1/30/2018                                                           QNDCAL04950697       QNDCAL04950782      Patty Schaeffer      Qualcomm
                                                         QCT_1.29.18.docx; FY18 Q2 FAQ                                                                                                           Jacobs
                                                 QCT_1.29.181.docx; Hot Topics FY18Q1 - Draft
                                                 V2.docx Q1 FY18 George Script v11 GSD Final
                                                   edits Clean docx Q1FY18 SM script v9 docx
                                                                                                                                                                                       Steven Mollenkopf; Cristiano
      CX8196           CX8196       12/4/2017        Board of Directors Meeting Dec. 4, 2017            QNDCAL04971227       QNDCAL04971548                           Qualcomm          Amon; James Thompson;
                                                                                                                                                                                          Qualcomm Executives
                                                Qualcomm Presentation: A Clear Roadmap for                                                                                             Steven Mollenkopf; Cristiano
      CX8197           CX8197       1/16/2018                                                              CX8197-001           CX8197-044                              Public
                                                                 Value Creation                                                                                                                   Amon
                                                 Qualcomm Press Release: Qualcomm Sends
      CX8198           CX8198       1/16/2018      Letter to Stockholders and Files Investor               CX8198-001           CX8198-013                              Public             Steven Mollenkopf;
                                                                  Presentation
                                                Qualcomm Press Release: Global OEMs Select
                                                                                                                                                                                       Steven Mollenkopf; Cristiano
      CX8199           CX8199        2/8/2018 Qualcomm Snapdragon X50 5G NR Modem Family                   CX8199-001           CX8199-009                              Public
                                                                                                                                                                                       Amon; Qualcomm Executives
                                                      for Mobile Device Launches in 2019
                                                  Email from Amy Olsen to Alex Rogers, Don
                                               Rosenberg, John Han, et al. re:                                                                                                           Alex Rogers; Qualcomm
      CX8200           CX8200       11/17/2017                                                          QNDCAL04878208       QNDCAL04878232        Amy Olsen          Qualcomm
                                                                                            : FW:                                                                                              Executives
                                                             Letter from Qualcomm
                                               Email from Steve Altman to Irwin Jacobs and Rich
      CX8206           CX8206       12/1/1998                                                           Q2014FTC03372707     Q2014FTC03372707     Steve Altman        Qualcomm          Steve Altman; Irwin Jacobs
                                                  Sulpizio re: fwd: royalties vs. ASICs sales




5:17-cv-0220-LHK-NMC                             "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                            Page 19 of 22
                                                   Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 21 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                       FTC Exhibit List


  Trial Exhibit No.    Exhibit No.       Date                       Description                          Bates - Begin         Bates - End        Author(s)      Producing Party +      Sponsoring Witnesses
                                                    Email from Paul Jacobs to Derek Aberle, Don
                                                                                                                                                                                      Derek Aberle; Steve Altman;
      CX8208            CX8208         8/9/2008     Rosenberg, Steve Altman, et al. re: Samsung       Q2017MDL1_03368176   Q2017MDL1_03368180    Paul Jacobs        Qualcomm
                                                                                                                                                                                             Paul Jacobs
                                                      meeting--legal privileged communication
                                                   Email from Steve Altman to Sanjay Mehta, Derek
      CX8209            CX8209        8/25/2006    Aberle, David Bush, et al. re:                      QNDCAL00407244       QNDCAL00407244      Steve Altman        Qualcomm          Steve Altman; Derek Aberle

                                                  Email from Eric Reifschneider to Fabian Gonell,
                                                     Thomas Rouse, Deborah Dwight, et al. re:                                                        Eric                              Eric Reifschneider; Derek
      CX8211            CX8211        11/15/2013                                                       QNDCAL04849610       QNDCAL04849617                          Qualcomm
                                                     comments on                       - privileged                                             Reifschneider                           Aberle; Fabian Gonell
                                                  w/Attach:
                                                 Email from Steven Mollenkopf to Michelle Sterling                                                Steven                                 Derek Aberle; Steven
      CX8213            CX8213         3/7/2016                                                       QAPPCMSD06819284     QAPPCMSD06819288                         Qualcomm
                                                                re: tonight's discussion                                                         Mollenkopf                                  Mollenkopf
                                                   Email from Marvin Blecker to Steve Altman re:
      CX8214            CX8214        6/10/2002 letter sent to LGE in May, attached w/Attach: Sung-    Q2014FTC03369840     Q2014FTC03369843    Marvin Blecker      Qualcomm                 Steve Altman
                                                               Yong Kang 5-16-02.doc
                                                                                                                                                                                     Cristiano Amon, Derek Aberle,
                                                   Qualcomm Response to Specifications 1 and 2 of                                                                                     Irwin Jacobs, Paul Jacobs,
      CX8215            CX8215        6/15/2016                                                           CX8215-001           CX8215-512                           Qualcomm
                                                           the CID Dated Apr. 28, 2016                                                                                                 Steven Mollenkopf, David
                                                                                                                                                                                      Wise; Qualcomm Executives
                                                        Email from James Thompson to Steven
                                                   Mollenkopf, Murthy Renduchintala, and Cristiano                                                  James                              Cristiano Amon; Steven
      CX8233            CX8233         4/7/2015                                                        Q2014FTC04801440     Q2014FTC04801441                        Qualcomm
                                                   Amon re: opex analysis 4_6_15 r1.pptx w/Attach:                                                Thompson                           Mollenkopf; James Thompson
                                                            Opex analysis 4 6 15 r1 pptx
                                                                                                                                                                                     Derek Aberle, Cristiano Amon,
                                                    Qualcomm Presentation: QMC Chipset Product                                                                                           Keith Kressin, Steven
      CX8234            CX8234         1/3/2013                                                       Q2017MDL1_00000099   Q2017MDL1_00000099                       Qualcomm
                                                                   Roadmaps                                                                                                                Mollenkopf, Eric
                                                                                                                                                                                     Reifschneider, William Wyatt
                                                        Email from Andy Oberst to 'exc,' Steven                                                                                        Steven Mollenkopf; Keith
                                                       Mollenkopf, James Lederer, et al. re: QCT                                                                                       Kressin; Cristiano Amon;
      CX8236            CX8236         6/9/2012                                                       QAPPCMSD00510555     QAPPCMSD00510556      Andy Oberst        Qualcomm
                                                   strategic plan w/Attach: QCT strategy 2012 Final                                                                                      Derek Aberle; James
                                                                        EXC.potx                                                                                                              Thompson
                                                    Email from John Choi to Don Rosenberg, Mark                                                                                      Derek Aberle, Cristiano Amon,
                                                     Snyder, Chris Longman, et al. re: fwd:       :                                                                                      Paul Jacobs, Steven
      CX8239            CX8239        12/27/2016                                                      QAPPCMSD09925309     QAPPCMSD09925338       John Choi         Qualcomm
                                                     follow up items -- privileged w/Attach: Press-                                                                                     Mollenkopf; Qualcomm
                                                              release-161228-t02-all.docx                                                                                                     Executives
                                                                                                                                                  Japan Fair                         Derek Aberle, Cristiano Amon,
                                                    Japan Fair Trade Commission Press Release:
      CX8243            CX8243        9/30/2009                                                           CX8243-001           CX8243-004           Trade             Public             Paul Jacobs, Steven
                                                   Cease and Desist Order against Qualcomm Inc.
                                                                                                                                                 Commission                                   Mollenkopf
                                                   Email from Greg Cobb to Derek Aberle, Jeffrey
      CX8251            CX8251        10/20/2006                                                       QNDCAL03321989       QNDCAL03321990       Greg Cobb          Qualcomm                 Derek Aberle
                                                        Altman Louis Lupin et al. re: Sagem
                                                  Email from Derek Aberle to Francisco Ros, Paul
                                                 Jacobs, and Steven Mollenkopf re: Qualcomm and                                                                                          Paul Jacobs; Steven
      CX8252            CX8252          2/9/2015                                                      Q2017MDL1_00158900   Q2017MDL1_00158905   Derek Aberle        Qualcomm
                                                     China's National Development and Reform                                                                                           Mollenkopf; Derek Aberle;
                                                            Commission reach resolution
                                                 Email from Aisha Williams to Stein Lundby, Roger
                                                                                                                                                                                        Derek Aberle; Michael
      CX8253            CX8253         8/25/2011  Martin, Alex Rogers, et al. re: Master List Updat   QAPPCMSD02256945     QAPPCMSD02256946     Aisha Williams      Qualcomm
                                                                                                                                                                                              Hartogs
                                                      w/Attach: Master Lic List 2011-08-24 xlsx
                                                     Email from Katie Arner to William Wyatt re:
      CX8254            CX8254          6/2/2016  8917_8940 Pricing Strategy (003).pptx w/Attach:      Q2014FTC04599055     Q2014FTC04599056     Katie Arner        Qualcomm         Cristiano Amon, William Wyatt
                                                       8917 8940 Pricing Strategy (003) pptx
                      AltmanJ Apple                 Email from Jeffrey Altman to Barry Corlett re:
      CX8255                           4/27/2005                                                      Q2017MDL5_04482120   Q2017MDL5_04482120   Jeffrey Altman      Qualcomm                Jeffrey Altman
                         Exhibit 3                          Qualcomm licensing program
                                                  Email from Savi Soin to Cristiano Amon re: QCT
                       Amon Apple                             strat plan decks w/Attach:                                                                                              Cristiano Amon; Qualcomm
      CX8256                           7/3/2016                                                        Q2014FTC04073554     Q2014FTC04073555      Savi Soin         Qualcomm
                        Exhibit 3                  QCT_Stratplan_June2016_Final Presented wo                                                                                                  Executives
                                                                      backup.pptx
                       Amon Apple                 Email from Sanjay Mehta to Cristiano Amon and
      CX8257                          10/24/2008                                                       Q2014FTC03869031     Q2014FTC03869032    Sanjay Mehta        Qualcomm                Cristiano Amon
                        Exhibit 7                    James Lederer re: CDMA vs UMTS pricing
                                                   Email from Marvin Blecker to Abbaseh Samimi,
                      Blecker Apple
      CX8258                          9/12/2007      Derek Aberle, Sanjay Jha, et al. re: cap for     Q2017MDL1_01598957   Q2017MDL1_01598961   Marvin Blecker      Qualcomm         Derek Aberle; Marvin Blecker
                         Exhibit 1
                                                                 smartphone devices
                      Blecker Apple                 Email from Marvin Blecker to Steve Altman re:                                                                                    Marvin Blecker, Steve Altman,
      CX8259                          12/7/2006                                                       Q2017MDL1_01173718   Q2017MDL1_01173719   Steve Altman        Qualcomm
                         Exhibit 5                             Apple ipod-phone deal                                                                                                  Derek Aberle, Paul Jacobs
                                                   Email from Paul Jacobs to Steve Altman, Marvin
                      Blecker Apple                                                                                                                                                  Steve Altman, Marvin Blecker,
      CX8260                          12/8/2006    Blecker, Sanjay Jha, et al. re: Apple ipod-phone    Q2014FTC03520714     Q2014FTC03520715    Marvin Blecker      Qualcomm
                         Exhibit 6                                                                                                                                                            Paul Jacobs
                                                                        deal




5:17-cv-0220-LHK-NMC                               "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                         Page 20 of 22
                                                      Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 22 of 23
REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED                                                                FTC Exhibit List


  Trial Exhibit No.     Exhibit No.         Date                          Description                             Bates - Begin         Bates - End        Author(s)      Producing Party +     Sponsoring Witnesses
                                                      Email from Victoria Chen to Phil Fries re: Following
                        Chen Apple                      up....today's presentation, follow up call to be
      CX8261                             2/28/2008                                                              QNDCAL03583789       QNDCAL03583790      Victoria Chen       Qualcomm                 Tony Blevins
                         Exhibit 2                       scheduled w/Attach:             MDSA issues
                                                                      (022108vc)v21 ppt
                                                                                                                                                                                                Liren Chen, Alex Rogers,
                       ChenL Apple                       Qualcomm Presentation: Standards, SEPs,
      CX8262                              9/6/2016                                                             QAPPCMSD07412973     QAPPCMSD07413052                         Qualcomm           Fabian Gonell; Qualcomm
                        Exhibit 12                       Licensing, and Litigation in the ICT Industry
                                                                                                                                                                                                       Executives
                                                        Email from David Wise to Steven Mollenkopf,
                                                           Derek Aberle, Paul Jacobs, et al. re: Ed
                                                                                                                                                                                              Derek Aberle; Cristiano Amon;
                       DavisG Apple                   Tiedemann's Revisions to Bullets - privileged and
      CX8263                              9/8/2015                                                             Q2017MDL1_02688236   Q2017MDL1_02688248    David Wise         Qualcomm             Paul Jacobs; Steven
                         Exhibit 6                     confidential w/Attach:        Board Committee
                                                                                                                                                                                                      Mollenkopf
                                                      Regulatory Discussion FINAL docx;            Board
                                                            Committee Standards Discussion.docx
                       Hartogs Apple                  Email from Steve Altman to Marvin Blecker, Louis                                                                                           Steve Altman; Michael
      CX8264                              8/2/2004                                                             Q2017MDL5_04133887   Q2017MDL5_04133887   Steve Altman        Qualcomm
                        Exhibit 17                        Lupin Derek Aberle et al. re: Intel update                                                                                             Hartogs Derek Aberle
                       Hartogs Apple                  Email from Marvin Blecker to Paul Jacobs, Michael                                                                                       Michael Hartogs; Paul Jacobs;
      CX8265                             12/30/2006                                                            Q2017MDL1_02924841   Q2017MDL1_02924845   Marvin Blecker      Qualcomm
                         Exhibit 4                           Hartogs, and Steve Altman re: Apple                                                                                               Derek Aberle; Steve Altman;
                       JacobsP Apple                   Conference Call Transcript: Q4 2005 Qualcomm                                                                                            Steve Altman; AberlD; Paul
      CX8266                             11/3/2005                                                             Q2017MDL5_05759950   Q2017MDL5_05759965                       Qualcomm
                          Exhibit 1                                    Earnings Call                                                                                                                     Jacobs
                                                                                                                                                                                               Paul Jacobs; Derek Aberle;
                                                      Email from Marvin Blecker to Paul Jacobs, Sanjay                                                                                           Steve Altman; Michael
                       JacobsP Apple
      CX8267                             2/22/2008     Jha, Steven Mollenkopf, et. al. re:                     QAPPCMSD00432506     QAPPCMSD00432506     Marvin Blecker      Qualcomm          Hartogs; Irwin Jacobs; Paul
                         Exhibit 25
                                                                                                                                                                                               Jacobs; Sanjay Jha; Steven
                                                                                                                                                                                                       Mollenkopf

                       Kressin Apple                   Email from Keith Kressin to Ron Tessitore re: it's
      CX8268                             8/31/2010                                                              Q2014FTC04860918     Q2014FTC04860921    Keith Kressin       Qualcomm                 Keith Kressin
                         Exhibit 10                   official: Intel to acquire Infineon Wireless Solutions
                       Lederer Apple                  Email from James Lederer to Steven Mollenkopf                                                                                             Steven Mollenkopf; Steve
      CX8269                             11/30/2010                                                            Q2017MDL1_02924861   Q2017MDL1_02924862   James Lederer       Qualcomm
                         Exhibit 17                           re: fwd            - legal privilege                                                                                                      Altman
                                                      Email from Steven Mollenkopf to Paul Jacobs re:
                      Mollenkopf Apple                                                                                                                      Steven                              Steven Mollenkopf; Paul
      CX8270                           12/27/2012               - latest product outlook (tablet/phone) -      QAPPCMSD00697077     QAPPCMSD00697082                         Qualcomm
                         Exhibit 15                                                                                                                        Mollenkopf                                   Jacobs
                                                                      competitive updates
                      Mollenkopf Apple                Email from Derek Aberle to Steven Mollenkopf re:                                                                                         Steven Mollenkopf; Derek
      CX8271                              1/9/2013                                                             QAPPCMSD02616059     QAPPCMSD02616060      Derek Aberle       Qualcomm
                         Exhibit 18                                        new offer                                                                                                            Aberle Jeffrey Williams
                                                                                                                                                                                                   Fabian Gonell; Eric
                                                      Letter from Jeffrey Ju to Fabian Gonell re: FRAND
      CX8272              PX100           3/4/2013                                                             Q2017MDL1_01205317   Q2017MDL1_01205318     Jeffrey Ju        Qualcomm         Reifschneider; Derek Aberle;
                                                                             license
                                                                                                                                                                                                    Marvin Blecker
                                                    Letter from Jeffrey Ju to Fabian Gonell re: FRAND
      CX8273              PX102           3/19/2013                                                            Q2017MDL1_01602693   Q2017MDL1_01602693     Jeffrey Ju        Qualcomm                Fabian Gonell
                                                                           license
                                                     Email from Don Rosenberg to Eric Reifschneider,                                                                                           Eric Reifschneider; Fabian
      CX8274              PX104           5/10/2013  Alex Rogers, Roy Hoffinger, et al. re: Mediatek -          QNDCAL03535778       QNDCAL03535780      Don Rosenberg       Qualcomm          Gonell; Steve Altman; Alex
                                                                          privileged                                                                                                             Rogers Derek Aberle
                                                       Email from Cristiano Amon to James Lederer,
                                                      Sandeep Pandya, Steven Mollenkopf, et al. re:                                                                                              Cristiano Amon; Steven
      CX8275              PX111           2/11/2010                                                             Q2014FTC04474119     Q2014FTC04474120    Cristiano Amon      Qualcomm
                                                      additional arguments to help address CDMA to                                                                                                      Mollenkopf
                                                               UMTS price delta at
                                                     Email from Cristiano Amon to Steven Mollenkopf,
                                                      Murthy Renduchintala, Sanjay Mehta, et al. re:                                                                                          Steven Mollenkopf; Cristiano
      CX8276              PX115          12/19/2012                                                             Q2014FTC03858461     Q2014FTC03858466    Cristiano Amon      Qualcomm
                                                               - latest product outlook (tablet/phone) -                                                                                                Amon
                                                                     competitive updates
                                                     Email from Kun Qian to Reiner Klement, William
      CX8277              PX206           8/19/2015                                                             Q2014FTC03963115     Q2014FTC03963119      Kun Qian          Qualcomm                William Wyatt
                                                    Wyatt Gang Sun et al. re: China 8909 discussion
                                                         Email from Baaziz Achour to Sudarashan
                                                        Keshava, Jon Detra, and Baaziz Achour re:
      CX8278              PX214           8/24/2015                                                                PX214-001            PX214-029        Baaziz Achour       Qualcomm                Baaziz Achour
                                                    Baaziz's modem all-hands ppt w/Attach: Modem All-
                                                                 Hands August2015-v1.pptx
                                                    Email from David Wise to Liz Gasser re: fwd: QCT
      CX8279              PX243            2/3/2016    vs. QTL breakeven w/Attach: QTL Breakeven                Q2014FTC03600815     Q2014FTC03600816     David Wise         Qualcomm                  David Wise
                                                                      v2.2.16 4pm pptx
                                                        Email from Louis Lupin to Derek Aberle and                                                                                             Derek Aberle; Louis Lupin;
      CX8280              PX264           6/13/2011                                                             QNDCAL04495575       QNDCAL04495576       Louis Lupin        Qualcomm
                                                             Fabian Gonell re: E-legal privilege                                                                                                    Fabian Gonell
                                                    Email from Peggy Johnson to Steve Altman, Tony
      CX8281              PX300           10/7/2004                                                             QNDCAL04961414       QNDCAL04961421      Peggy Johnson       Qualcomm          Steve Altman; Paul Jacobs
                                                    Thornley Jeff Jacobs et al. re: Qualcomm Claims
                                                      Email from Lorenzo Casaccia to Peter Gaal and                                                        Lorenzo                              Lorenzo Casaccia; Fabian
      CX8282          PX355_Casaccia      5/18/2016                                                             Q2014FTC03734769     Q2014FTC03734772                        Qualcomm
                                                           Dino Flore re: fwd: 3GPP contributions                                                          Casaccia                                      Gonell




5:17-cv-0220-LHK-NMC                                   "Qualcomm Executives" includes officers, directors, and other employees with knowledge of the document                                              Page 21 of 22
Case 5:17-cv-00220-LHK Document 946-4 Filed 11/29/18 Page 23 of 23
